J-S47008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

HUGO M. SELENSKI,

                         Appellant                  No. 904 MDA 2015


          Appeal from the Judgment of Sentence March 27, 2015
            In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0002700-2006

BEFORE: SHOGAN, LAZARUS, and JENKINS, JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED AUGUST 11, 2016

      Hugo M. Selenski (“Appellant”) appeals the judgment of sentence

imposed after a jury convicted him of first degree murder, conspiracy,

solicitation, robbery, and theft. We affirm.

      A prior panel of this Court summarized the background of this case:

            The Commonwealth submitted affidavits of probable cause
      to the trial court in conjunction with disposition of pre-trial
      motions, which summarized the Commonwealth’s proffered
      evidence as to the homicides. The affidavits were executed on
      May 19, 2006, by detectives from the Luzerne County District
      Attorney's Office, as well as by law enforcement officers from the
      Pennsylvania State Police.

            According to the affidavits, homicide victim Michael
      Kerkowski, Jr., a licensed pharmacist and owner of a pharmacy,
      was arrested in April 2001 and subsequently convicted of selling
      controlled substances illegally. He failed to appear at his
      sentencing hearing on May 14, 2002, and it was presumed that
      he had absconded. On May 6, 2002, Gerry Kerkowski, Michael’s
      mother, reported that Michael and Tammy Fassett were both
      missing. In December 2002, Michael Kerkowski, Sr., reported an
J-S47008-16


     assault and robbery of his residence. He stated that his son,
     Michael, had entrusted $60,000 to him in April 2001, and the
     money was placed in an unused vent in the basement. Only he
     and Michael knew of the money and its location. During Michael’s
     trial for illegal sale of narcotics, he introduced [Appellant] to
     Kerkowski, Sr., as his best friend, and advised his father to trust
     [Appellant]. Kerkowski, Sr. also related that in July 2002, he met
     with [Appellant], who said that he had spoken with Michael
     subsequent to May 3, 2002, and that Michael had not fled, but
     needed $30,000 to aid in his legal defense. [Appellant] also
     indicated that he knew about the $60,000 hidden in the
     basement, prompting Kerkowski, Sr. to give [Appellant] the
     requested $30,000.

           According to Kerkowski, Sr., in June or July 2002, [Paul]
     Weakley, using the alias of “Eric,” approached him and asked for
     $10,000 in order to repair a computer so he could keep in
     contact with Kerkowski, Jr., but Kerkowski, Sr., refused to
     tender the     money unless he could speak with his son.
     Kerkowski, Sr., then contacted [Appellant] who told him not to
     give money to “Eric.” In August 2002, [Appellant] again
     contacted Kerkowski, Sr., who gave him an additional $30,000.
     Kerkowski, Sr., asked if he could speak to Michael, to which
     [Appellant] responded he would see what he could do. In
     September or October 2002, [Appellant] again met with
     Kerkowski, Sr., and asked for more money. Kerkowski, Sr.,
     refused to provide any further funds until he could talk to
     Michael. At that time, [Appellant] produced a pistol, demanded
     money and fired the weapon, whereupon Kerkowski, Sr., gave
     [Appellant] $40,000.

            Beginning in June 2003, Weakley provided statements to
     District Attorney detectives implicating [Appellant] as well as
     himself in the homicides of Kerkowski, Jr. and Fassett. Weakley
     denied being present at the homicides, but stated that he helped
     [Appellant] rebury the bodies on or about May 6, 2002, in the
     grounds at 479 Mt. Olivet Road, Kingston Township, which was
     in the process of being conveyed to [Appellant] and Tina Strom,
     [Appellant’s] girlfriend.

          On June 5, 2003, a search warrant was served at the
     Mount Olivet property. Weakley accompanied the authorities to
     the property and pointed out the burial site.3 As a result,
     Kerkowski, Jr.’s and Fassett’s remains were discovered, along

                                    -2-
J-S47008-16


     with flex ties and duct tape. An autopsy report found the cause
     of death as strangulation, and the manner of death as homicide.4
           3
              Weakley had also accompanied the authorities to
           the field behind Dallas High School, where the bodies
           had first been purportedly buried by [Appellant] and
           another person. Weakley could not locate the
           purported burial site. Subsequent investigations by
           local and federal forensic experts could not locate a
           burial site in the field behind the Dallas High school.
           4
               A person named “Reese” provided information
           about a meeting between [Appellant] and Kerkowski
           Sr[.], where Kerkowski, Sr., refused to give
           [Appellant] money because he did not know if his
           son was alive. Another person, named “Samson,”
           advised that in April or May 2003, [Appellant] offered
           him $20,000 if he would help [Appellant] “dispose”
           of a pharmacist who had been arrested for selling
           oxyco[n]tin. Earnest Culp, who had rented a trailer
           on the Mt. Olivet Road property prior to [Appellant’s]
           purchase, told investigators that he encountered
           [Appellant] and Weakley on the property near a
           freshly dug area, and that [Appellant] said he
           wanted to place a gasoline tank in the area.

           Investigators further discovered that Weakley had
     purchased digging tools from a hardware store on May 4, 2002.
     Weakley also purchased a cell phone and was in constant
     communication with [Appellant] from May 3, 2002, through May
     5, 2002, about 36 total calls. Contrary to Weakley’s statements,
     investigators also discovered that Weakley did not work on May
     3, 2002.

Commonwealth v. Selenski, 972 A.2d 1182, 1184–1185 (Pa. Super.

2009) (one footnote omitted).

     Following a joint county and state criminal investigation into the

deaths of Michael Kerkowski, Jr. and Tammy Fassett, the Commonwealth

charged Appellant on May 19, 2006, with two counts each of homicide,


                                    -3-
J-S47008-16


conspiracy (homicide), solicitation, robbery, conspiracy (robbery), and one

count of theft. After years of preliminary proceedings, appeals, changes of

counsel and jurists, discovery, and extensions, Appellant proceeded to a jury

trial in January of 2015, which resulted in guilty verdicts on all but two of the

counts.1 Certified Record Docket Entry 423. Following a penalty hearing on

February 17, 2015, the jury returned verdicts of life imprisonment on the

dual first-degree-murder convictions. Certified Record Docket Entry 425.

       The trial court sentenced Appellant on March 27, 2015, to consecutive

terms of life imprisonment without possibility of parole, followed by fifty-six

to 120 years of incarceration. Certified Record Docket Entry 545. Appellant

filed a post-sentence motion on April 6, 2015, regarding restitution.

Certified Record Docket Entry 549. The trial court scheduled a hearing for

April 29, 2015, where Appellant’s post-sentence motion was resolved by

stipulation.     Certified Record Docket Entry 554.      This appeal followed.

Appellant and the trial court complied with Pa.R.A.P. 1925.

       Appellant presents the following questions for our consideration:

       I.      Whether [Appellant’s] right to counsel of choice, pursuant
               to the Sixth Amendment of the United States Constitution
               and Article I, Section 9 of the Pennsylvania Constitution,
               was violated and a new trial should be granted because
               the trial court granted the Commonwealth’s motion to
               disqualify [Appellant’s] chosen counsel for a purported
               conflict that he waived?
____________________________________________


1
   The jury acquitted Appellant of solicitation to commit homicide and
conspiracy to commit robbery. Certified Record Docket Entry 423.



                                           -4-
J-S47008-16



     II.    Whether a new trial is warranted because the
            Commonwealth failed to disclose material and vital
            impeachment evidence regarding Christina Strom, namely
            that the Commonwealth had agreed to advocate for her at
            her delayed federal sentencing hearing and that a motion
            to reduce her sentencing exposure based upon her
            cooperation had been filed back in 2007?

     III.   Whether a new trial is warranted because the trial court
            failed to provide after the introduction of alleged co-
            conspirator Paul Weakley an appropriate and timely
            cautionary instruction that his guilty plea to the homicide
            charges and the Goosay charges could not be used as any
            evidence against [Appellant]?

     IV.    Whether the trial court committed reversible error when it
            granted the Commonwealth’s motion in limine to introduce
            at trial the former preliminary hearing testimony of an
            unavailable witness, Ernest Culp, as it violated
            [Appellant’s] right to confrontation under both the
            Pennsylvania and United States Constitutions?

     V.     Whether the trial court committed reversible error when it
            permitted the Commonwealth’s forensic pathologist to
            offer expert testimony regarding alleged blunt force
            trauma on the body of Michael Kerkowski that was based
            upon hearsay facts supplied by chief prosecution witness
            Paul Weakley where such statements are not the type
            reasonably relied upon by experts in the same field?

     VI.    Whether the trial court committed reversible error when it
            denied a defense request for a mistrial after key
            prosecution witness Christina Strom testified that
            [Appellant] went to the police station to “talk about a
            robbery” after the Commonwealth was specifically
            admonished from [sic] introducing said testimony?

     VII.   Whether the trial court committed reversible error by
            permitting a sitting Common Pleas Court judge to testify
            on behalf of the Commonwealth because such testimony
            was irrelevant and highly prejudicial as it gave the
            appearance of using the prestige of his office to advance
            the credibility of and bolster the Commonwealth’s case?

                                    -5-
J-S47008-16



Appellant’s Brief at 4–5.

      Appellant   first   challenges   the   trial   court   order   granting   the

Commonwealth’s motion to disqualify lead defense counsel Shelley Centini,

Esq. and defense investigator James Sulima. Appellant’s Brief at 19. The

Commonwealth’s motion averred, in relevant part, as follows:

            2.   The Commonwealth became aware of the matters
      which related to the attached criminal charges and referred
      same to the Office of the Attorney General due to the conflict
      with prosecuting the criminal homicide at bar.

            3.   Subsequently, the Court was made aware of a
      pending grand jury investigation directly related to the instant
      case.

            4.    On January 27, 2014, as a result of that referral and
      following the grand jury investigation, the Office of Attorney
      General filed criminal charges directly related to the instant
      criminal homicide trial against defendant’s counsel, Shelley L.
      CENTINI, Esquire, for criminal acts allegedly committed during
      her participation in the instant case. A copy of said charges and
      supporting affidavit are attached hereto, made a part hereof and
      labeled Exhibit “A.”

            5. Further, on January 27, 2014, as a result of the referral
      by the Office of the District Attorney and following the grand jury
      investigation, the Office of Attorney General filed criminal
      charges directly related to the instant criminal homicide trial
      against defendant’s investigator, James F. SULIMA, for criminal
      acts allegedly committed during his participation in the instant
      case.    A copy of said charges and supporting affidavit are
      attached hereto, made a part hereof and labeled Exhibit “B.”

             6.   Further, on January 27, 2014, as a result of the
      referral by the Office of the District Attorney and following the
      grand jury investigation, the Office of Attorney General filed
      criminal charges directly related to the instant criminal homicide
      trial against defendant, Hugo M. SELENSKI, for criminal acts
      allegedly committed during the pendency of his homicide case.

                                       -6-
J-S47008-16


       A copy of said charges and supporting affidavit are attached
       hereto, made a part hereof and labeled Exhibit “C.”

             7.    Further, on January 27, 2014, as a result of the
       referral by the Office of the District Attorney and following the
       grand jury investigation, the Office of Attorney General filed
       criminal charges alleging, inter alia, that defendant’s counsel,
       Shelley L. CENTINI, Esquire, and investigator, James F. SULIMA,
       conspired with double-homicide defendant, Hugo M. SELENSKI,
       to commit criminal acts as set forth in the attached affidavits
       during the pendency of this homicide case.[2]

              8. It is the desire and intent of the Commonwealth to use
       the information set forth in the attached affidavits in its case-in-
       chief against defendant, Hugo M. SELENSKI, for homicide, as
       said information is relevant and directly related to the charges in
       the above-captioned matter and further related to evidence of
       his consciousness of guilt.

             9.        Additionally, as a result of the facts set forth in the
       affidavits,   it is apparent that Attorney CENTINI and Mr. SULIMA
       have now       made themselves witnesses in the Commonwealth’s
       case as to    the foregoing.

                                          * * *

            11. The Commonwealth respectfully submits that CENTINI
       can no longer represent defendant in the instant matter.

             12. Similarly, the Commonwealth respectfully submits
       that SULIMA should not be permitted to continue as defendant’s
       investigator.

____________________________________________


2
  As a result of the grand jury investigation, the Attorney General charged
Attorney Centini, Investigator Sulima, and Appellant with intimidation of
witnesses, conspiracy (witness intimidation), theft by deception, conspiracy
(theft by deception), perjury, conspiracy (perjury), solicitation (perjury),
obstructing administration of law, conspiracy (obstruction), tampering with
evidence, and conspiracy (tampering with evidence).          Motion of the
Commonwealth to Remove Defense Counsel and Investigator, 1/27/14, at
Exhibits A, B, and C.



                                           -7-
J-S47008-16


Motion of the Commonwealth to Remove Defense Counsel and Investigator,

1/27/14, at 1–3.

      In support of its motion, the Commonwealth submitted the grand

jury’s findings of fact, which, in relevant part, provide as follows:

             On January 6, 2012, the Luzerne County Court of Common
      Pleas appointed Centini to represent [Appellant] relating to
      charges that include criminal homicide and solicitation to commit
      criminal homicide. Despite her ethical obligations, the Grand
      Jury finds that Centini was actively engaged in unethical and
      criminal conduct throughout her representation of [Appellant].
      Centini engaged in that conduct for improper purposes, including
      suborning perjury, obstructing or impairing the administration of
      justice, and intimidating witnesses. Centini met with at least
      five witnesses while continually blurring her role as [Appellant’s]
      advocate with interests potentially adverse to those of the
      witness. Centini met with witnesses and solicited information or
      statements from them while they were represented by counsel.
      Centini provided witnesses with letters from [Appellant] for the
      purpose of intimidation and directed the witnesses to commit
      perjury. On at least one occasion, Centini provided a witness
      with money and, on another occasion, expressed to a witness
      that [Appellant] was angry with the witness for prior statements
      to police. The Grand Jury finds that these letters were drafted
      by [Appellant] and presented by Centini and Sulima for the
      specific purpose of intimidation, soliciting perjury, and
      obstructing justice. Centini testified that these incriminating
      letters were simply “lost” following this meeting. The Grand Jury
      finds that the statements of Centini were not truthful and were
      made for the purpose of keeping this body from discovering the
      full facts of this matter. It is the finding of this Grand Jury that
      the letters were hidden or destroyed to avoid prosecution for the
      commission of criminal acts.

                                     * * *

            James Sulima was a Pittston police officer until 2007.
      Since 2007, Sulima has operated as a private detective and
      formed JS investigation and Consulting. The Grand Jury finds
      that Sulima aided in the furtherance of a criminal conspiracy
      with Centini and [Appellant] to obstruct or impair the

                                      -8-
J-S47008-16


       administration of justice and to intimidate witnesses. Sulima
       continued his criminal conduct before the Grand Jury. It is the
       finding of this body that Sulima lied under oath.

Motion of the Commonwealth to Remove Defense Counsel and Investigator,

1/27/14, at Exhibits A, B, and C.    Following a hearing on February 20,

2014, the trial court granted the Commonwealth’s motion and removed

Attorney Centini and Investigator Sulima.      Certified Record Docket Entry

382.

       On appeal, Appellant argues that his constitutional right to counsel

was violated by the removal of Attorney Centini, with whom he had

“developed a strong attorney-client relationship” over the course of two

years. Appellant’s Brief at 21. The Commonwealth counters that Appellant

has a right to counsel, but not “to taxpayer-funded counsel of choice[.]”

Commonwealth’s Brief at 5.

       It is axiomatic that a criminal defendant has an absolute right to

counsel under the Fifth Amendment of the Constitution of the United States

and Article I, Section 9 of the Pennsylvania Constitution. Commonwealth

v. Moore, 633 A.2d 1119, 1125 (Pa. 1993); Commonwealth v. Tyler, 360
A.2d 617, 619 (Pa. 1975). “While an accused is constitutionally guaranteed

the right to the assistance of counsel that right gives to a defendant only the

right to choose, at his or her own cost, any attorney desired.      Where, as

here, an accused is indigent, the right involves counsel, but not free counsel




                                     -9-
J-S47008-16


of choice.”    Commonwealth v. Abu–Jamal, 720 A.2d 79, 109 (Pa. 1998).

(citing Commonwealth v. Segers, 331 A.2d 462, 465 (Pa. 1975)).

      Upon review of the appellate briefs, the certified record, and the

applicable law, we conclude that Appellant’s first issue does not entitle him

to relief. Contrary to Appellant’s assertion, the removal of appointed counsel

under the circumstances presented herein did not violate Appellant’s

constitutional right to the assistance of counsel.        In support of our

conclusion, we adopt as our own the thorough and well-reasoned analysis of

the trial court. Trial Court Opinion, 9/24/15, at 8–28.

      Next, Appellant argues that a new trial is warranted because the

Commonwealth violated Brady v. Maryland, 373 U.S. 83 (1963), by failing

to disclose impeachment evidence regarding Appellant’s former girlfriend

and Commonwealth witness, Tina Strom. Appellant’s Brief at 28. According

to Appellant, the Commonwealth did not disclose that Ms. Strom would

benefit from a downward departure at sentencing in her federal case if she

cooperated with the Commonwealth in Appellant’s case.             Id. at 33.

Appellant further complains that the Commonwealth “failed to disclose its

tacit understanding that the Commonwealth would advocate for Ms. Strom

at her federal sentencing hearing.”          Id. at 36.    In response, the

Commonwealth asserts that “[a]ny benefit Ms. Strom received was as a

result of her cooperation which was known by defense.”      Commonwealth’s

Brief at 12.


                                    - 10 -
J-S47008-16


                 In Brady, the United States Supreme Court held that a
          defendant’s due process rights are violated when the prosecution
          withholds favorable, material evidence from the defense. To
          prove a Brady violation, the defendant bears the burden of
          demonstrating that: “(1) the prosecutor has suppressed
          evidence; (2) the evidence, whether exculpatory or impeaching,
          is helpful to the defendant, and (3) the suppression prejudiced
          the defendant.” Commonwealth v. Koehler, 614 Pa. 159, 36
A.3d 121, 133 (2012) (citation omitted). Therefore, even if the
          first two prongs have been established, a defendant must
          establish that he was prejudiced by the failure to disclose. See
          Commonwealth v. Appel, 547 Pa. 171, 689 A.2d 891 (1997).
          To establish prejudice, the defendant must prove that “there is a
          reasonable probability that, had the evidence been disclosed to
          the defense, the result of the proceeding would have been
          different.” Id. (citation omitted).

Commonwealth v. Pugh, 101 A.3d 820, 825 (Pa. Super. 2014), appeal

denied, 117 A.3d 296 (Pa. 2015).

          Upon review of the appellate briefs, the certified record, and the

applicable law, we conclude that Appellant’s second issue does not warrant

relief.     Contrary to Appellant’s assertion, the record reveals that the

Commonwealth did not commit a Brady violation.3              In support of our

conclusion, we adopt as our own the thorough and well-reasoned analysis of

the trial court. Trial Court Opinion, 9/24/15, at 29–36.
____________________________________________


3
  Even if the Commonwealth failed to disclose impeachment evidence, we
observe that Ms. Strom testified about her federal indictment and guilty plea
and defense counsel thoroughly cross-examined her regarding the terms of
her plea agreement and her expectation of a benefit at her federal
sentencing. N.T., 1/21/15, at 713–718, 841–843, 894, 910–912, 920, 932,
944. Therefore, Appellant could not establish “there was a reasonable
probability that, had the evidence been disclosed to the defense, the result
of the proceeding would have been different.” Pugh, 101 A.3d at 825
(citation omitted).



                                          - 11 -
J-S47008-16


      In his third issue, Appellant challenges the trial court’s failure to give a

cautionary instruction to the jury following the testimony of co-conspirator

and Commonwealth witness Paul Weakley.                Appellant’s Brief at 38.

Appellant complains that the jury was “allowed improperly to infer that

because his co-conspirator pled guilty” to a robbery in Monroe County,

Appellant “must also be guilty” of the robbery charges he faced. Id. at 42.

The Commonwealth contends that Appellant failed to preserve this issue for

appeal.   Commonwealth’s Brief at 12.         According to the Commonwealth,

“defense asked about an instruction, but never objected to the insufficiency

of the same. . . .    In fact, the instruction was given immediately following

the testimony of Weakley as requested by defense.” Id. at 15–16.

      We reiterate:    “Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”               Pa.R.A.P. 302(a).

Specifically, a party’s failure to object to a curative instruction as inadequate

waives a challenge to the instruction on appeal.           Commonwealth v.

Powell, 956 A.2d 406, 421–422 (Pa. 2008).

      Our review of the record confirms that defense counsel discussed an

instruction regarding the jury’s use of Mr. Weakley’s testimony and the trial

court agreed to consider whatever language defense counsel drafted. N.T.,

6/21/15, at 993–995.      Defense counsel did not object to Mr. Weakley’s

testimony about his federal and state criminal proceedings or his relationship

with Appellant.   Id. at 1008–1012, 1023–1025, 1034–1035, 1042, 1045,


                                     - 12 -
J-S47008-16


1048–1051. At a sidebar during Mr. Weakley’s testimony, the trial court and

counsel again discussed the topic of a cautionary instruction concerning the

limited use of Mr. Weakley’s testimony.            Id. at 1333–1335.   Immediately

after Mr. Weakley’s testimony, the trial court gave the cautionary instruction

specifically advising the jury on the limited use of the co-conspirator’s

testimony. Id. at 1346–1348. Appellant did not challenge the adequacy of

the cautionary instruction or object to the trial court’s jury charge. Id. at

1346–1348, 2813–2881. Thus, we conclude that Appellant has waived this

issue. Pa.R.A.P. 302(a).

       Appellant’s fourth issue stems from the trial court’s ruling less than

one month before trial on the Commonwealth’s motion in limine. Appellant’s

Brief at 44.     The trial court allowed the Commonwealth to introduce the

2006 preliminary hearing testimony of a deceased witness, Ernest Culp.4

Appellant presents four bases on which admission of the challenged evidence

violated his Sixth Amendment right to confront witnesses: 1) the trial court

“placed undue reliance on an irrelevant past ruling by Judge Muroski in 2007

permitting the introduction of Michael Kerkowski, Sr.’s preliminary hearing

testimony at trial,” id. at 49; 2) “the rules governing a preliminary hearing

in Pennsylvania are grossly inadequate to offer a fair prior opportunity for

cross-examination,” id.; 3) Appellant “had different counsel at trial and at
____________________________________________


4
  Mr. Culp died on September 13, 2014. Motion in Limine, 12/11/14, at
Exhibit 2 (Certificate of death for Ernest Culp).



                                          - 13 -
J-S47008-16


the preliminary hearing in 2006” which “the Pennsylvania Supreme Court

found . . . to be a significant factor in determining whether a defendant’s

confrontation rights have been satisfied,” id. at 50 (citing Commonwealth

v. Wholaver, 989 A.2d 883, 904 (Pa. 2010)); and 4) Appellant “was not

furnished with Mr. Culp’s criminal history nor any prior statements at the

time of the preliminary hearing,” id.

      After responding to each of Appellant’s first three assertions, the

Commonwealth submits, “[T]he trial court correctly applied the standard in

finding that Mr. Culp was unavailable and that [Appellant] had a full and fair

opportunity   to   cross-examine        him   at   the   preliminary   hearing.”

Commonwealth’s Brief at 22.        As for Appellant’s fourth assertion, the

Commonwealth responds that Mr. Culp did not have a criminal history and

that “all reports relevant to Mr. Culp’s testimony were in possession of

defense at the preliminary hearing. Furthermore, . . . current counsel has

not specified any fact in particular now in his possession, but not given at

the preliminary hearing, that precluded a full and fair cross-examination.”

Id.

      “Under both the Pennsylvania and United States Constitutions, a

criminal defendant has a right to confront and cross-examine the witnesses

against him.” Commonwealth v. McCrae, 832 A.2d 1026, 1035 (Pa.

2003); U.S. Const. Amend. VI (“In all criminal prosecutions, the accused

shall enjoy the right ... to be confronted with the witnesses against him[.]”);


                                    - 14 -
J-S47008-16


Pa. Const. art. I, § 9 (“In all criminal prosecutions the accused hath a right

... to be confronted with the witnesses against him[.]”). “It is well-

established, however, that the introduction of an unavailable witness’s prior

recorded testimony from a preliminary hearing is admissible at trial and will

not offend the right of confrontation, provided the defendant had counsel

and a full opportunity to cross-examine that witness at the hearing.”

McCrae, 832 A.2d at 1035. A defendant asserting a lack of a full and fair

opportunity for cross examination must establish that he or she was

deprived of “vital impeachment evidence.”          Commonwealth v. Cruz–

Centeno, 668 A.2d 536, 543 (Pa. Super. 1995).            “Vital impeachment

evidence” includes prior inconsistent statements of the witness or the

witness’ criminal record.      Id. at 543.

       Having examined Judge Muroski’s analysis of the applicable law5 and

Ernest Culp’s preliminary hearing testimony, the trial court conducted the

following analysis in disposing of the Commonwealth’s motion in limine:

             In summary fashion, Mr. Culp indicated at the time of the
       preliminary hearing he was 57 years of age and engaged in the
       landscaping business. In May of 2002 Mr. Culp resided at Box
       485 Mt. Olivet Road, Wyoming, Kingston Township. During early
       May, Mr. Culp allegedly observed an individual walking around
       479 Mt. Olivet Road—an adjacent property. Mr. Culp was shown
       photographs identified as Commonwealth Exhibits 3 through 7

____________________________________________


5
   Certified Record Docket Entry 108 (Judge Muroski Order and Opinion,
5/17/07, at 11–17); Certified Record Docket Entry 198 (Judge Muroski Order
and Memorandum, 7/21/10, at 6–11).



                                          - 15 -
J-S47008-16


     and discussed during the course of his preliminary hearing
     testimony.

           Mr. Culp stated that he saw [Appellant], who he had been
     introduced to a few weeks earlier and another individual, he later
     came to know as Paul Weakley. The witness stated that he
     observed [Appellant] holding a shovel and further observed the
     ground turned over as though someone had been “digging”.

          Mr. Culp further recounted alleged statements attributed to
     [Appellant]. The first alleged statement occurred on the date
     the aforementioned observations were made and the second
     approximately four to six weeks later.

           As previously indicated, counsel for both [Appellant] and
     defendant Weakley conducted cross-examination of Mr. Culp.
     Both lawyers posed numerous questions regarding Mr. Culp’s
     direct testimony.

            We have examined Mr. Culp’s testimony within the
     analytical framework set forth in Judge Muroski’s previously
     discussed opinions and conclude this testimony is admissible at
     trial.

           Mr. Culp’s testimony was given under oath and subject to,
     in our judgment, meaningful cross-examination. Although some
     objections interposed by the Commonwealth were sustained by
     the district judge, defense counsel was not significantly limited in
     the scope or nature of the cross-examination during Mr. Culp’s
     testimony. It is also apparent, based upon this Court’s present
     understanding of the Commonwealth’s case, that Mr. Culp’s
     testimony is of significant importance. Although this testimony
     is important it is certainly not the sole source of incriminating
     evidence against [Appellant]. It should also be noted that Mr.
     Culp has no history of crimen falsi offenses; pending criminal
     charges or any agreement regarding pending criminal charges.

            Although not essential to our determination, we are
     satisfied that the Commonwealth established through Detective
     Capitano’s testimony, that [Appellant’s] then counsel, Attorney
     Pike, was in possession of reports of interviews with Mr. Culp
     during the preliminary hearing conducted on June 14, 2006.




                                    - 16 -
J-S47008-16


               We have examined the admitted exhibits, including the
         April 27, 2010 report prepared by Detective Capitano, and
         discern no vital impeachment evidence as that term is
         understood in our jurisprudence.9
                 9
                   The term “vital” impeachment evidence is discussed
                 at page 12 of Judge Muroski’s July 21, 2010 opinion
                 and we have employed that definition presently.

Trial Court Memorandum, 1/5/15, at 2–4 (footnotes omitted).6

         Our review of the record confirms that Appellant was represented by

counsel at the 2006 preliminary hearing and that no essential, critical, and

indispensable information related to Mr. Culp existed. N.T., 6/14/06, at 2.

Thus, we conclude that counsel had a full and fair opportunity to cross-

examine Mr. Culp. Consequently, Appellant is not entitled to relief on this

issue.

         Next,        Appellant      challenges     the   expert   testimony     of   the

Commonwealth’s forensic pathologist, Dr. Michael Baden, who conducted the

autopsies on the victims. Appellant’s Brief at 53. Appellant argues that Dr.

Baden’s expert medical opinion regarding evidence of blunt force trauma

consistent with the use of a rolling pin on Michael Kerkowski, Jr.’s body was

improperly based on hearsay facts supplied by Mr. Weakley.                     Id. at 54.

According        to     Appellant,     “[H]earsay     statements   of   cooperating   co-

conspirators is not the type of evidence customarily relied upon by forensic
____________________________________________


6
     Judge Muroski wrote, “This term connotes essential, critical, and
indispensable information.” Certified Record Docket Entry 198 (Judge
Muroski Order and Memorandum, 7/21/10, at 12).



                                             - 17 -
J-S47008-16


pathologists in rendering a medical opinion.”     Id. at 55.   Additionally,

Appellant argues that Dr. Baden’s testimony caused prejudice in that it

bolstered Mr. Weakley’s testimony. Id.

     In response, the Commonwealth relies on Pennsylvania Rule of

Evidence (“Pa.R.E.”) 703.     Commonwealth’s Brief at 24.      Pa.R.E. 703

provides: “An expert may base an opinion on facts or data in the case that

the expert has been made aware of or personally observed.” According to

the Commonwealth, Dr. Baden personally observed the bruising on Michael

Kerkowski, Jr.’s body, opined to a reasonable degree of medical certainty

that such injuries were caused by blunt force trauma, and indicated that

such trauma was consistent with blows from a rolling pin; therefore, his

testimony was properly admitted. Commonwealth’s Brief at 24.

     Upon review of the appellate briefs, the certified record, and the

applicable law, we conclude that Appellant’s fifth issue does not warrant

relief. Contrary to Appellant’s assertion, Dr. Baden’s expert testimony was

not based on hearsay facts but on his personal observations and the record

testimony of Mr. Weakley.     Moreover, Dr. Baden testified to a reasonable

degree of medical certainty. In support of our conclusion, we adopt as our

own the thorough and well-reasoned analysis of the trial court. Trial Court

Opinion, 9/24/15, at 45–53.

     In his sixth issue, Appellant complains that the trial court erred in

denying his motion for a mistrial. Appellant’s Brief at 56. The genesis for


                                   - 18 -
J-S47008-16


this claim was the Commonwealth’s effort “to elicit testimony from

[Appellant’s] then-girlfriend and key prosecution witness, Christina Strom,

regarding an incident when [Appellant] purportedly went to a police station

in January 2003 to discuss a robbery.”        Id. at 56–57. Appellant recounts

that, despite defense objections—which the trial court sustained—and

curative instructions, Ms. Strom testified about the robbery of Michael

Kerkowski, Jr., suggesting that Appellant was involved in it with Mr.

Weakley. Because Appellant was on trial for robbery, he concludes, “[t]he

effect of this entire sequence of testimony was highly prejudicial and denied

[Appellant] of a fair trial. A mistrial was the only recourse.” Id. at 59.

      The Commonwealth first responds that Appellant’s statements to Ms.

Strom   about   a   robbery   were   admissible     as   voluntary   extrajudicial

statements.     Commonwealth’s Brief at 25 (citing Commonwealth v.

Simmons, 662 A.2d 621 (Pa. 1995)).             Additionally, the Commonwealth

contends that the trial court’s curative instructions—to which defense

counsel did not object—“cured any defect and a mistrial was therefore

unwarranted.”    Id.   Lastly, the Commonwealth suggests, “in light of the

seven (7) weeks of testimony, it is impossible for the jury to reasonably infer

the meaning of this scrap of testimony.” Id. at 27.

      We review the denial of a motion for mistrial according to the following

standards:

            In criminal trials, declaration of a mistrial serves to
      eliminate the negative effect wrought upon a defendant when

                                     - 19 -
J-S47008-16


      prejudicial elements are injected into the case or otherwise
      discovered at trial. By nullifying the tainted process of the former
      trial and allowing a new trial to convene, declaration of a mistrial
      serves not only the defendant’s interest but, equally important,
      the public’s interest in fair trials designed to end in just
      judgments. Accordingly, the trial court is vested with discretion
      to grant a mistrial whenever the alleged prejudicial event may
      reasonably be said to deprive the defendant of a fair and
      impartial trial. In making its determination, the court must
      discern whether misconduct or prejudicial error actually
      occurred, and if so, . . . assess the degree of any resulting
      prejudice. Our review of the resulting order is constrained to
      determining whether the court abused its discretion. Judicial
      discretion requires action in conformity with the law on facts and
      circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if, in
      resolving the issue for decision, it misapplies the law or exercises
      its discretion in a manner lacking reason.

Commonwealth v. Jaynes, 135 A.3d 606, 614–615 (Pa. Super. 2016)

(quoting Commonwealth v. Lettau, 955 A.2d 360, 363 (Pa. Super. 2008)

(citations and quotation marks omitted)). A mistrial “is not necessary where

cautionary    instructions   are    adequate     to    overcome     prejudice.”

Commonwealth        v.   Chamberlain,    30 A.3d 381,   422   (Pa.   2011).

Additionally, it is well settled that the jury is presumed to follow the trial

court’s instructions. Commonwealth v. Travaglia, 28 A.3d 868, 882 (Pa.

2011).

      Upon review of the appellate briefs, the certified record, and the

applicable law, we conclude that Appellant’s sixth issue does not warrant

relief. Ms. Strom’s testimony referred to Appellant’s statements. Even if the

jury could infer that Appellant was implicating himself in a robbery, the trial

court advised the jury to disregard the testimony.      We presume the jury

                                     - 20 -
J-S47008-16


followed the trial court’s instructions, and Appellant does not otherwise

attempt to offer any evidence establishing that the jury failed to do so in the

instant case. Travaglia, 28 A.3d at 882. In support of our conclusion, we

adopt as our own the thorough and well-reasoned analysis of the trial court.

Trial Court Opinion, 9/24/15, at 53–57.

      In Appellant’s final issue, he complains that the trial court erred in

permitting the Honorable Brendan Vanston to testify.         Appellant’s Brief at

60. Judge Vanston presided over Michael Kerkowski, Jr.’s drug distribution

trial and subsequent plea proceedings in Wyoming County. Judge Vanston

testified to noticing (1) Appellant was in the courtroom during Michael

Kerkowski, Jr.’s guilty plea, (2) Appellant “glared” at Judge Vanston, which

caused him “some concern,” and (3) Appellant and Michael Kerkowski, Jr.

left the courthouse and behaved in a manner he found “unusual.” Id. at 61.

According to Appellant, Judge Vanston’s testimony served “no legitimate

purpose” other than to “throw the weight of the judge’s position, authority

and weight of his judicial office on the Commonwealth’s side of the scales.”

Id. at 62, 63–64 (citing Commonwealth v. Connelly, 269 A.2d 390 (Pa.

Super. 1970)).

      Initially,   the   Commonwealth     criticizes   Appellant’s   reliance   on

Connelly:

      Defense submitted two sentences dissected from the [Connelly]
      opinion without context. The case actually involves a judge who
      presided over [the] defendant’s prior conviction. That judge was
      called to the witness stand in [the] defendant’s trial on

                                    - 21 -
J-S47008-16


      subsequent charges under the guise of identifying that defendant
      as the same person who had entered a plea of guilty before him
      to the indictment.

Commonwealth’s Brief at 28 (internal citations omitted). It then defends

Judge Vanston testifying as a fact witness:

      He was the only witness who observed the unusual celebratory
      behavior of [Appellant] and his victim following the victim having
      been found guilty of four or five offenses at trial and then later
      pleading guilty to another four or five offenses. He was the only
      person in the courtroom besides [Appellant], Mr. Kerkowski,
      obviously deceased at the time of the trial at bar and Mr.
      Kerkowski’s counsel.

Id. at 29 (internal citations omitted).   Lastly, the Commonwealth explains

the connection between the victim’s proceedings before Judge Vanston and

(a) the defense theory that the money Appellant received from Michael

Kerkowski, Sr. “was payment for legal services” and (b) Appellant’s extortion

of money from Michael Kerkowski, Jr.’s parents, “leaving them to believe

that their son had fled after his guilty plea, but before his sentencing in

Wyoming County, and [Appellant] was assisting him.”        Id. at 30 (internal

citations omitted).

      Generally:

      relevant evidence, i.e., evidence that logically tends to establish
      a material fact in the case, tends to make a fact at issue more or
      less probable, or supports a reasonable inference or presumption
      regarding a material fact, is admissible. However, relevant
      evidence may be excluded if its probative value is outweighed by
      the likelihood of unfair prejudice. Admission of evidence rests
      within the sound discretion of the trial court, which must balance
      evidentiary value against the potential dangers of unfairly
      prejudicing the accused, inflaming the passions of the jury, or
      confusing the jury.

                                    - 22 -
J-S47008-16



Commonwealth v. Wilson, ___ A.3d ___, 2016 Pa. Super. 144, at *5 (Pa.

Super. 2016) (quoting Commonwealth v. Jordan, 65 A.3d 318, 324–325

(Pa. 2013) (internal citations, quotation marks, and brackets omitted)). A

trial court’s ruling regarding the admission of evidence will not be disturbed

on appeal unless that ruling reflects manifest unreasonableness or partiality,

prejudice, bias, or ill-will, or such lack of support to be clearly erroneous.

Id. (citation omitted).

       Upon review of the appellate briefs, the certified record, and the

applicable law, we conclude that Appellant’s seventh issue does not warrant

relief. We discern no abuse of the trial court’s discretion in permitting Judge

Vanson to testify as a fact witness under the unique circumstances of this

case. In support of our conclusion, we adopt as our own the thorough and

well-reasoned analysis of the trial court.         Trial Court Opinion, 9/24/15, at

60–67.

       Because Appellant’s issues are waived or lack merit, we conclude that

he is not entitled to relief. Therefore, we affirm the judgment of sentence

for the murders of Michael Kerkowski, Jr. and Tammy Fassett.7




____________________________________________


7
  The parties are directed to attach a copy of the trial court’s September 24,
2015 opinion in the event of further proceedings in this matter.



                                          - 23 -
J-S47008-16


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2016




                                 - 24 -
                                                                                                             Circulated 07/19/2016 04:03 PM

      :'f




            COMMONWEAL TH OF PENNSYLVANIA : IN THE COURT OF COMMON PLEAS

                                                                           OF LUZERNE COUTNY
                      v.
                                                                                 -CRIMINAL-LAW
            HUGO MARCUS SELENSKI,

                                                  Defendant
                                                                       : NO:     2700      OF     2006




                                                         ·OPINION
·····--·--····-··-·-·-----------pReeEDl::JR:r\t-HIS!fOR-Y---------·---·--·-·-·----



             On August 3, 2012, more than three years prior to the drafting of this

      opinion, we stated "To describe the procedural history in the instant matter

      as unique and protracted is indeed an understatement." On that date a

      memorandum was issued which addressed eighteen issues raised in

      defendant's supplemental omnibus motion.1
                                                                                                              r
                                                                                                               c: ("'.)
                                                                                                              N.'':i!I
                                                                                                              rri '."~.:.
                                                                                                               ::u:r
                                                                                                                            -ca
                                                                                                                            ~
                                                                                                                            ~
                                                                                                                            v.,
                                                                                                                                       ,~
                                                                                                                                       0
                                                                                                                                       rn
                                                                                                                                       ;o
                                                                                                                                       :;ii:;:
                                                                                                              z·-"···       ......,
                                                                                                              ni~J::
                                                                                                              of~~
                                                                                                                            .:-        ,,
                                                                                                                                       G

                                                                                                                            ::i::-     CJ
             A criminal complaint charging the defendant with the murders of                                  C!tP
                                                                                                              c:.tllil
                                                                                                              2:·<          --
                                                                                                                             :z
                                                                                                                             ••
                                                                                                                                      C)
                                                                                                                                      c:
                                                                                                                                      ;'W


                                                                                                                            -
                                                                                                              -j·
                                                                                                                                      -l
                                                                                                                            111,;J
     Michael J. Kerkowski and Tammy L. Fassett was filed on March 16, 2006.                                                           (.f)




      A criminal information was subsequently issued on July 2 7, 2006 setting

      forth ten offenses including two counts of criminal homicide; one count

             1
              This memorandum consists of 64 pages. If one wishes to examine a detailed outline of the
             procedural history to that point It is set forth In pages 6 through 15 which discuss Pa.R. Crim. P. 600.
             Addltlonal procedural history Is extensively set forth by Honorable Chester B. Muroskl in memoranda
             Issued on May 17, 2007 and July, 21 2010 disposing of a multitude or pretrial Issues.

                                                                 1
  alleging the defendant conspired to kill Mr. Kerkowski and Ms. Fassett with

  Paul Weakley; one count alleging the defendant solicited Rodney Samson to

  kill Mr. Kerkowski; two counts of robbery relating to Mr. Kerkowski and

  Ms. Fassett; two counts alleging the defendant conspired with Paul Weakley

  and did in fact commit the offense of robbery against Mr. Kerkowski and

  Ms. Fassett and finally, a single count of theft regarding Mr. Kerkowski.

  We also note the information referenced the Crimes Code section providing

_ _ _ _ for_acc.omplic.eJiabilicy.~--------·--                              ----------------·-····· ·   ----·------·-- . ·-··--·-··---- . ·-

       These offenses were alleged to have been committed between March,

  2002 and May 31, 2002 at 647 Pritchard's Road, Hunlock Township, the

  residence of Mr. Kerkowski.

       Subsequent to a jury trial commencing on January 21, 2015 and

  concluding on February 11, 2015 the defendant was found guilty of all

  counts except count five, solicitation of Rodney Samson to commit homicide

  and count nine, robbery of Ms. Fassett.

       A penalty hearing was convened on February 17, 2015 and the following

  day the jury returned verdicts of life imprisonment. (Penalty Phase

  Transcript N.T. 343).


       2
           The definition and llablllty of accomplice Is set forth at 18 P .S.A,§306 (b)(3),(c),(b).

                                                                2
           Formal sentencing was conducted on March 27, 2015. The trial judge

        determined the aforementioned life sentences would run consecutive to and

        not concurrent with one another. Additionally, the defendant was sentenced

        to an aggregate term of a minimum of 56 years to a maximum of 120 years

        consecutive to and not concurrent with the life sentences. During the

        sentencing proceeding an issue arose regarding the costs and expenses

        sought by the Commonwealth and a hearing was scheduled for and

---···· ----------GonduGted-on-April-2-9-,--l0-1--S-at-which-time--the-Commonwealth--and-defonse-----   -------------·

        stipulated to an amount of$140,000.00.


           A notice of appeal was filed on May 21, 2015 and an order issued

        pursuant to Pa.R.A.P. 1925 (b) on May 22, 2015 .. On June 4, 2015 this court

        granted appellant's request for an extension of time within which to file a

        concise statement. A subsequent request by appellant was granted on June

        25, 2015. Appellant's concise statement was thereafter received on July 17,

        2015. The Commonwealth's request for an extension of time in which to

        respond was granted on August 10, 2015. The Commonwealth's response

        was received on August 14, 2015.


           Additional procedural history and relevant dates will be· referenced

        during discussion of the issues raised.



                                                   3


                                                                                                                           I
                                                                                                                         . I
                                                                                                                           I
         All appellate law and authority referenced in ow· subsequent analysis is

      discussed without specific quotation or further reference to the authority

      utilized unless otherwise noted.

                                   ISSUES PRESENTED

         The following is a summary of the statement of errors complained of on

      appeal, submitted on July 17, 2015. We also note, appended to the concise

      statement as exhibit "A" is twenty-one pages of a sixty-three page transcript
·····---·--··---·-----------
                                                                                      ---·--······----------
      of the sentencing proceeding for Christina M. Strom which occurred on June

      5, 2015 before the Honorable Thomas I. Vanask:ie in the United States

      District Court for the Middle District of Pennsylvania.

                1. The Defendant's right to counsel of choice, pursuant to the

                   Sixth Amendment of the United States Constitution and Article

                   I section 9 of the Pennsylvania Constitution, was violated and a

                   new trial awarded because the trial court granted the

                   Commonwealth's motion to disqualify Attorney Centini from

                  her "long-standing representation" of the defendant for a

                  purported conflict that he waived.

               2. The Defendant's right to counsel of choice, pursuant to the

                   Sixth Amendment of the United States Constitution and Article

                                              4
   I, section 9 of the Pennsylvania Constitution, was violated and

   the defendant awarded a new trial because the trial court

   granted the Commonwealth's motion to disqualify Attorney

   Centini when that motion was "baseless and unnecessary" and

   its "grounds were concocted" by the Commonwealth to create a

   conflict and deprive the defendant of chosen counsel.


3. A new trial should be awarded because the Commonwealth

   failed to disclose "material and vital impeachment evidence of a ---   ----·-· . -··---··

   key witness" Tina Strom pursuant to Brady v. Maryland, 373

   U$; 83(1963) and Giglio v. United States, 405 U.S. 150(1972)

   and its progeny. Specifically, appellate counsel asserts, the

   Commonwealth failed to disclose an agreement to advocate for

   Ms. Strom at her federal sentencing hearing and that a motion

   to reduce her sentencing exposure. based upon her cooperation

   had been filed in 2007.

4. A new trial is warranted because the trial court failed to provide

   an appropriate cautionary instruction after the introduction of

   alleged co-conspirator Paul Weakley' s testimony that his guilty

   plea to both the current homicide and Goosey charges could not

   be used as any evidence against Mr. Selenski, The failure to
                               5
   provide this instruction impermissibly infringed upon the

   defendant's right to a fair trial under the "United States and

   Pennsylvania Constitutions".


5. The trial court committed reversible error when it granted the

   Commonwealth's motion in limine to introduce the former

   testimony during trial of an unavallable witness, Ernest Culp, as

   it violated the defendant's right to confrontation under both the
                                                           --------    ----···---·-----
   "Pennsylvania and United States Constitutions".

6. The trial court committed reversible error when it permitted the

   Commonwealth to elicit testimony regarding a firearm used in

   the "Goosay" case. The introduction of the alleged use of the

   gun "fell outside of the Superior Court's holding in

   Commonwealth v Selenski, 972 A.2d 1182(Pa. Super. 2009)."

7. The trial court committed reversible error when it permitted the

   Commonwealth's expert forensic pathologist, Dr. Michael

   Baden, to offer testimony regarding alleged blunt force trauma

   on the bodyof Michael Kerkowski (allegedly caused by a

   rolling pin), where the opinion was made eight years after the

   original autopsy and where this opinion originated in his expert


                               6
                   report of August 26, 2011, which was not rendered to a

                   reasonable degree of medical certainty.


                8. The trial court committed reversible error when it permitted Dr.

                   Michael Baden to offer expert testimony regarding alleged

                   blunt force trauma on the body of Michael Kerkowski that was
                                                                                              I
                   based upon the hearsay facts supplied by prosecution witness               i.

                   Paul Weakley, where such statements are not the type                       I
                                                                                              I

-- --·-·"·-----------.-,=------c-                       .
                   reasonably relied on by experts fiilli-e-sam-e
                                                               fiela:--               - --1
                9. The trial court committed reversible error when it denied a

                   defense request for a mistrial after prosecution witness Tina

                   Strom testified Hugo Selenski went to the police station in

                   January 2003 to "talk about a robbery" after the

                   Commonwealth was specifically admonished from introducing

                   said testimony.

                10.The trial court committed reversible error by failing to provide

                   a consciousness of innocence instruction where the trial

                   evidence supported such an instruction,

                11. The trial court committed reversible error by permitting a

                   common pleas judge, the Honorable Brendan J. Vanston, to

                                              7
                            testify as a Commonwealth witness because such testimony was

                            irrelevant and highly prejudicial as it gave the appearance of

                            using the prestige of his office to advance the credibility and

                            bolster the Commonwealth's case.


                        12.A new trial should be awarded because the Commonwealth

                            failed to disclose its "tacit agreement" with a key witness Paul

                            Weakley, which can reasonable be inferred by his conduct in
·----·-·   ··--·-·---------·-----                                                        ..,---------- -----           ---···-···-----··--
                            reversing his refusal to testify at the eleventh hour.


               The issues raised will be addressed seriatim and combined where

            appropriate based upon conceptual and substantive overlap.

                                   REMOVAL OF DEFENSE COUNSEL


                   On January 6, 2012 Shelley L. Centini, Esquire was appointed by the

               Court of Common Pleas as counsel for Hugo M. Selenski."




              3
                 As can be readily discerned from a review of the previously referenced procedural history outlined
               In this court's memorandum of August 3, 2012 (pages 5 through 15), throughout the course of these
               proceedings this defendant has been represented by numerous lawyers, all at public expense, and
               this case has been presided over by five different Common Pleas Judges. It Is also noteworthy that on
               June 29, 2011 the defendant submitted a prose request to represent himself before then presiding
             . Judge William Amesbury. On September 1, 2011 Judge Joseph Van Jura conducted a hearing after
               which Selenskl's request to proceed prose was granted. Ther~after{ on November 8, 2011 the
                                                              ,',,


               defendant presented a petition prepared by standby counsel David V. Lampman, Esquire to appoint
               "substitute counsel",

                                                                     8
                     On July 19, 2013, a date of a scheduled pretrial conference in the

             instant matter, counsel requested to meet in camera. The transcript of

             this meeting reflects the presence of the following: District Attorney

             Stefanie Salavantis, Assistant District Attorneys Samuel Sanguledolce

             and Jarrett Ferentino, Defense Counsel-E.J. Rymsza, Hugo Selenski,

             Detective Daniel Yursha, and Al Flora, Esquire who advised the court he

             was appearing as private counsel on behalf of defendant's co-counsel

--··---···--· · -·--Shelley-Gentini,Esquire.       -----·· ·--··-··-·· · -·   --·· -···-··--·--·-·----···· ·· -··-·-· -··-··

                     The matter initially discussed was a motion filed by the

             Commonwealth seeking reciprocal discovery of material allegedly in the

             possession of Attorney Centini.


                     Attorney Flora acknowledged he was present for a limited purpose,

             as private counsel for Attorney Centini. (July 19, 201_3 N.T.8). Attorney

             Flora further related " .. .Ihave filed a Motion to Quash the subpoena

             relative to Attorney Centini' s appearance before the state wide

             investigating grand jury on Tuesday". {Id. N.T.9).


                     The context of further discussion involved whether the

             Commonwealth's discovery request should remain sealed and therefore

             not public. The cowi concurred that the request would be sealed.

                                                   9
                     The trial judge next posed a question to first assistant district

               attorney Sangudolce regarding his "knowledge as to a grand jury

               investigation that has caused us to gather here in chambers". (Id. N.T.

               14). The first assistant represented the following:


                          As a result of information that was brought to the
                     Commonwealth by the Commonwealth's witness-witnesses in
                     this case and the observation of a potential conflict with the
                     prosecution of this case and that information, the District
                     Attotrney' s Office referred that investigation to the Attorney
. . ---   ·-··------Gen·eral~s-Office..         , · --·-·-----·-------     ·----·····-------   ---·····-···········-·····


                       · The salient points of that investigation were that the allegation
                     that Miss Centini; who is Defense counsel's attorney, [sic], passed
                     letters written by this Defendant, handwritten by this Defendant, to
                     our witnesses which contained statements designed to intimidate
                     the witnesses, have them change their testimony or withhold
                     testimony. And there were further statements made about Miss
                     Centini's and Mr. Sulima's involvement in that. Once that was
                     referred to the Attorney General's Office, I had very little contact
                     until I received a grandjwy subpoena to attend and testify at a                                        l
                     grand jury proceeding.                                                                                 I
                                                                                                                            I



                          I learned within the last few days that Miss Centini had also
                     been subpoenaed. I have spoken to Mr. Flora, that he had been
                     retained to represent her with respect to this grand jury
                     investigation. As a result of that, we drafted the reciprocal
                     discovery motion being that in addition to whatever the Attorney
                     General is investigating, I believe the Commonwealth has a right
                     to review those documents. They're evidence in this case as well.
                     So, that's what brings us here today, Your Honor.
                     ( Id. N.T. 15, 16).




                                                    10
                             Attorney Sangudolce further represented the Luzerne County

                       District Attorney's Office initially referred the described investigation to

                       the Pennsylvania Attorney General "many months ago". (Id. N.T. 16).


                             Attorney Rymsza acknowledged that co-counsel was "at a

                       minimum" a potential witness before the grand jury, potentially a witness

                       against Mr. Selenski and/or potentially a target in the grand jury

                      _ investigation. Attorney Rymsza expressed an obvious concern, that
·--------,   ......   ---------                           -· ----·-----·------·-··-----   ·-------·-----------·--   ·------------·   -· --------~-
                       given Attorney Centini's assumed unavailability "I cannot try this case

                       alone." (IdN.T. 17, 18).


                             Attorney Rymsza subsequently inquired whether, although

                       Attorney Centini may have a conflict, "[I]t is my understanding that at

                       this juncture, they are not asking for her to be removed from this case".

                       The first assistant responded "At this point, we don'thave enough

                       knowledge to know if there is a conflict or not It has been suggested by

                       co-counsel, and I know the court maybe doesn't want to address this at

                       this time, to appoint another lawyer in the event that this occurs, but- -"


                       ( Id. N.)'. 22). The trial judge interjected "[A]ny request along those

                       lines would be premature. (Id.N. T. 22).



                                                             11
              The pretrial conference was reconvened in the courtroom at which

       time the first assistant stated his awareness of a grand jury investigation

       being conducted by the Attorney General which "touches this case".

       (N.T. 2)


             Attorney Rymsza requested a continuance, which was granted.


             On January 27, 2014 the Commonwealth filed a "Motion of the

··-··-----Commonwealth_to_RemoYeDefense Counsel and Investig=ato~r_an.;._c.d;.__     ·-· ··---------

       Appoint New Counsel and Investigator". A hearing on this motion was

       scheduled for and conducted on February 10, 2014. On that date the

       defendant was represented by Attorney Rymsza. Attorney Centini was

      · not present, however, Attorney Flora who was, stated "I represent

       Attorney Centini on this matter". (February 10, 2014 N.T. 4).


             The trial judge initially observed that attached and incorporated

       into the Commonwealth's motion was a copy of the "criminal charges

       filed by the Pennsylvania Attorney General following Grand Jury

       investigation against Attorney Shelley Centini; Investigator James

       Sulima; and Defendant herein, Hugo Selenski, which the Commonwealth

       contends relate directly to this criminal homicide trial for criminalacts



                                            12
                        allegedly committed during the pendency of this homicide case". (Id.

                        N.T. 2).


                               The trial judge further references paragraphs eight and nine of this

                        motion, in which the Commonwealth represents its intent to use the

                        information contained in the affidavits in their case in chief, as both          '
                                                                                                         i
                        direct evidence and evidence of Mr. Selenski's consciousness of guilt.

                        Additionally, the trial judge referenced the Commonwealth's assertion
                                                                                                         I
-··-······   ....   -·--···-------------
                        that Attorney Centini and Mr. Sulima have now made themselves

                        witnesses in the Commonwealth's case.


                               Attorney Rymsza represented Mr. Selenski was opposed to the

                        disqualification of Attorney Centini. (Id. N.T.3).


                               Assistant district attorney Ferentino asserted that the facts and

                        circumstances surrounding exchanges with five identified

                        Commonwealth witnesses will be relevant to the Commonwealth's             case

                        in chief. Specifically, Attorney Ferentino, referencing the grand jury

                        affidavit, argued potential Commonwealth witnesses were given letters

                     . 'by Attorney Centini, allegedly written by the defendant, and then

                     ·'. . -retui:ned to Attorney Centini. The prosecution further argued the charges

                        filed by the Office of Attorney General on January 27, 2014 created an

                                                              13
         "inescapable" conflict of interest. Mr. Ferentino further asserted that

         Attorney Centini' s position with regard to the conflict should be placed

         of record, observing that as a co-defendant of Mr. Selenski Attorney

         Centini had a potential conflict of interest that goes to her "unfettered

         representation" of Mr. Selenski. (Id.N.T.9).

                                                                                                                i
                                                                                                                !I
                Mr. Ferentino also observed the referenced charges included a                                   ,.
                                                                                                                I




         count of theft wherein the County of Luzerne was a victim. The alleged
···--··-···------------                                        --                     ·-----···-·-·· -·-· - I
        theft related to the payment of significant counsel fees to Attorney

         Centini during her representation in the capital prosecution against

         Selensk.i.


                It should be noted that Attorney Centini did not appear during this

        hearing. In response to a question posed by the trial judge regarding

        whether Attorney Flora was present as private counsel to Attorney

        Centini, Mr. Flora responded "That is correct, Your Honor''. (Id. N .T.

         12).


                Attorney Flora argued the court should deny the disqualification

        motion since the Commonwealth failed to meet its burden. In this regard

        Attorney Flora suggested "The presentment, really all that is, is a lot of

        conclusions. But what you don't have before you is the specific evidence

                                              14
 that they are looking to utilize and why they believe that Attorney Centini

 would be a necessary witness. And by a necessary witness, that no one

 else, no one else other than her cari provide that information. That's

 what they haven't given you". (Id. N.T. 15).


        Attorney Flora further argued that the defendant had a right to
                                                                                i

 waive a potential conflict (Id.N.T. 16, 20).
                                                                                !
                                                                                t

___The trial judge thereafter stated ''The_~a! o~ this court is to ensure

 fairness, a fair trial for all; for the defendant and for the Commonwealth".

 The court further noted reviewing and incorporating the affidavits

 attached to the previously referenced charges. The trial judge

 additionally observed that Attorney Centini is "certainly cloaked with the
                                                              ... ,   ·I:



 presumption of innocence", however, based upon the Commonwealth's

 representations, Attorney Centini would be called as a witness during its

 case in chief while at the same time serving as an advocate for a

 defendant in a capital case. The court further observed that defense

 counsel's alleged criminal acts related to her alleged conduct during her

 representation. The record reflects the conclusion that "Commonwealth

 witnesses called in this homicide case will likely inform the jury of

 counsel's alleged actions which C.Qµ14 compromise legal representation

 and jeopardize a fair trial to Mr. Selenski in this homicide case. In that
                                      15
event, the defendant could be denied conflict-free representation." (Id.

N.T. 22). The trial judge determined the referenced scenario created a

"serious conflict of interest".


       Thereafter, the court inquired of the defense whether Mr. Selenski

would seek to waive a conflict. The Commonwealth argued the conflict
                                                                                                          I
                                                                                                              I
was "inescapable" and of such magnitude it could not be waived.                                           i
(Id.N.T. 24).                                                                                             I
                                                                                                          i


                                                                                e,·-------·----           I
                                                                                                          j

       The defendant indicated a willingness to waive the conflict and the

court thereafter conducted a colloquy in this regard. (Id.N.T. 25 through

31).


       At the conclusion of the purported waiver the trial judge stated

" ... I am very concerned for the sanctity, of the proceedings, and I want to

protect the rights of all parties involved. I refuse to accept the waiver of

conflict. Attorney Centini will be removed from this case. The court

acknowledges that [Attorney Centini is] preswned innocent of the

charges which have been filed against [her]." (Id. N.T. 31).
                                                                                                      I




       Parenthetically, we note Bernard J. Brown, Esquire was appointed

to represent Mr. Selenski on April 17r2014.
                                                                                                      I
                                                                                                  I
                                     16
                                                                                                  I
                                                                                                  I
                                                                                                  l
                                                                                                  j
                                                                                                  I
                                                                                                  i
                Appellate counsel presently argues that the court erred in granting

       the Commonwealth's motion to disqualify Attorney Centini in violation

       of the defendant's right to "chosen counsel" for what is described as a

       "purported conflict'' that the defendant "waived".


                It is further asserted the Commonwealth's disqualification was

       "baseless and unnecessary and its grounds were concocted by the

       Comnionwealth to create a conflict and deprive Mr. Selenski ofhis
-··-···-·-----------------------------------------······-·····---·-
       counsel of choice".


                In response the Commonwealth acknowledges that although a

       criminal defendant has an absolute right to counsel, he does not have an

      . absolute right to counsel of his choice. The Commonwealth further

       observes that counsel in the instant matter was appointed utilizing public

       funds and an indigent defendant possesses no constitutional right to

       counsel of his choice.4


                The Commonwealth also asserts, during the relevant time period,

       Attorney Centini was indicted for conspiring with Mr. Selenski to


       4
         The Constitutional right to counsel Is not absolute. Commonwealth y. Kelly. 5 A.3d 370 (Pa. Super.
       2010). This opinion contains an excellent discussion outlining the parameters of the right to counsel       iI
       generally and those of court appointed counsel at public expense. The trial court there determined
       that a criminal defendant unwilling to cooperate vJith three counsel, all of whom were assigned at
       public expense, forfeited his right to counsel.
                                                                                                               I
                                                                                                               I
                                                                                                                   I
                                                         17
                                                                                                               l
                                                                                                               I
intimidate witnesses in the form of paying one rent, as well as "engaging

in acts to influence other witnesses to alter their prior statements to

police".


          The criminal complaints filed on January 27, 2014 by the Attorney

General, as a result of an investigation conducted by the Thirty-Sixth

Statewide Investigating Grand Jury, charged Attorney Centini, Mr. Sulima

and Hugo Selenski with identical offenses. The affidavit summarizing the

results of the investigation consists of thirteen pages.' To obtain a full

understanding of the alleged conduct resulting in Attorney Centini' s

disqualification in the instant matter we commend any reader of this opinion

to review the entire thirteen page affidavit. A succinct summary of the

allegations is set forth on pages three and four:


               On January 6, 2012, the Luzerne County Court of Common
         Pleas appointed Centini to represent Selenski relating to charges
         that include criminal homicide and solicitation to commit criminal
         homicide. Despite her ethical obligations, the Grand Jury finds
         that Centini was actively engaged in unethical and criminal

5
  Attorney Centini was charged with two counts oflntimidatlon of witnesses; conspiring With Hugo
Selenskl to intimidate witnesses; theft In excess of fifty thousand dollars for legal services performed
during her representation of the defendant In the Instant prosecution; conspiring with Hugo Selenski
and James Sulima to commit theft ; conspiring with Hugo Selenskl and James Sulima to commit
perjury; sollcitatlon of five prospective Commonwealth witnesses to commit perjury In the trial which
Is the subject of this appeal; obstruction; conspiring with Hugo Selenskl and James Sulima to commit
obstruction; tampering with or fabricating physical evidence by destroying the letter which was the
subject of the grand Jury Investigation and conspiring with Hugo ~l~nskl and James Sulima In the
destruction of the aforementioned letter.

                                                  18
                                                                     .          .
               conduct throughout her representation of Selenski. Centini
                engaged in that conduct for improper purposes, including
                suborning perjury, obstructing or impairing the administration of
               justice, and intimidating witnesses. Centini met with at least five
               witnesses while continually blurring her role as Selsenski's
               advocate with interests potentially adverse to those of the witness.
               Centini met with witnesses and solicited information or statements
               from them while they were represented by counsel. Centini
               provided witnesses with letters from Selenski for the purpose of
               intimidation and directed the witnesses to commit perjury. On at
               least one occasion, Centini provided a witness with money and, on _
               another occasion, expressed to a witness that Selenski was angry
               with the witness for prior statements to police. Toe Grand Jury
               finds that these letters were drafted by Selenski and presented by
. .... ···-----ee-nt'Jni·-and-Sulima-for-the-specificpurpose-of intimidation;--·-·-·-------·- -·-----··-··-·
               soliciting perjury, and obstructing justice. Centini testified that
               these incriminating letters were simply "lost" following this
               meeting. The Grand Jury finds that the statements of Centini were
               not truthful and were made for the purpose of keeping this body
               from discovering the full facts of this matter. It is the finding of
               this Grand Jury that the letters were hidden or destroyed to avoid
               prosecution for the commission of criminal acts.
                       Centini' s criminal conduct indicates that Centini' s model of
               legal practice is synonymous with unethical and criminal conduct.
               Attorney Centini' s actions indicate an absolute disregard for the
               rule oflaw and reflect a win-at-any-cost mentality unbecoming an
               officer of the court. In this manner, Centini' s philosophy is
               consistent with the conduct and beliefs of her client, Selenski.
                Selenski possesses absolute contempt for the rule of law and seeks
               to escape justice. Selenski and Centini worked in concert to see
               the prosecution of Selenski undermined through whatever means
               necessary, including: conspiring to impede justice; intimidation of
               witnesses; solicitation of perjury; and obstruction or perversion of
               the administration of justice. Centini and Selenski' s disdain for the
               administration of justice continued as they perjured themselves
               before the Grand Jury.
                       This Grand Jury rejects any assertion by Centini and her co-
               conspirator that this blatantly criminal and unethical conduct is
               justifiable as zealous defense work. The litigation of criminal
               matters occurs under the rule of law and within the rules which
                                                 19
       govern any attorney's professional conduct Any assertion that
       Centini' s criminal conduct was merely the practice of law is
       rebutted by evidence that she abdicated her oath and became a co-
       conspirator in undermining the very laws she swore to uphold.

       In considering the disqualification motion, and in preparation of

this opinion, we have reviewed a law review article authored by

Professor Ann Bowen Polin entitled "Conflicts of Interest in Criminal

Cases: Should the Prosecution Have a Duty to Disclose T", 4 7 Am.

Crim.L.Rev. 1185 (Summer 2010). This extensively footnoted ninety-

eight page discourse examines the issue of conflicts of interest arising

from representation of defendants in criminal cases. A myriad of issues

in this context are explored, however, we found particularly salient

sections V entitled "Defense Counsel Facing or Under Investigation for

Criminal Charges" and VI entitled "Raising the Conflict: The

Prosecutor's Duty".

      We find the following insights, rationale, sentiments and

observations particularly poignant. They are summarized and set forth

without specific quotation or reference other than already indicated.

      Professor Bowen Polin suggests the existence of a serious conflict
                                                                                   I
                                                                                  iI
when defense counsel is fighting for her own interest against the hostile
                                                                                  !
                                                                                  i
force of the criminal justice system, while, at the same time, representing
                                                                                  I

                                     20
                                                                              I
                                                                              I        I
      a defendant. An attorney accused of criminal conduct risks livelihood,

      reputation and potentially liberty.

               If counsel is accused of criminal conduct by prosecution witnesses

      but is actually innocent, counsel may not be able to effectively closely

      examine the issue on cross-examination since counsel is placed in the

      role of witness for herself as well as advocate for the defendant.

               The article recognizes when counsel is actually accused of criminal

---- --activity-closely.related.to.the.defendant's   alleged illegal.conduct, a . . . . . - -------· .

      particularly intense conflict arises and the resultant harm to the defendant

     ·i_s likely to be so severe that counsel should not be permitted to represent

    · the defendant. Indeed, if counsel is suspected of the same criminal

      conduct with which the defendant is charged, the impact on counsel's

      performance is likely to be pervasive and profound, given counsel's

      strong self-interest in avoiding criminal liability.

               The following observation is particularly apropos to the matter sub

     judice:

               In some instances, counsel's alleged wrong doing comes to light
      when the prosecution interviews its witnesses in preparation for the
      defendant's trial, and the witnesses inculpate counsel as well as the
      defendant. If a witness' likely testimony will inform the jury in the
      defendant's trial of counsel's illegal conduct, counsel's role in the case is
      compromised. That disclosure will prejudice the jury against counsel
      and, possibly, the defendant, thus undermining the fairness of the
      proceeding. The public's interest in the actual and apparent integrity of

                                               21
the proceeding as well as the defendant's right to conflict-free
representation come into play. In such a case, the court should be
reluctant to permit counsel to continue in the case.
(footnotes omitted).

           The article strenuously suggests that early intervention in these

types of cases is not only often feasible but will serve to best protect the

defendant and the fairness of the process. If the prosecution discloses the

existence of the investigation and requests the court to remove

defendant's counsel from the case a trial court need not be concerned

about the implications of public disclosure and may explore the nature

and implications of the alleged conduct. Professor Boweri Polin suggests

if an investigation is ongoing but not yet public disclosing that defense

counsel is a target may compromise the investigation or potentially

endanger witnesses. In this context the prosecution may protect the

defendant as well as the government's interest by communicating with

the trial court ex parte. 6

           In discussing raising a conflict of interest in the first instance the

article indicates the primary burden rests on defense counsel to identify

and address potential conflicts of interest, referencing authority contained




6
    A variation of which was pursued by the Attorney GeneraI during these proceed lngs, (See: July 19,
2013 N.T. 20).

                                                    22
      in footnote 216. This authority includes the model rules of professional

      conduct, Rule 1. 7.

             In reviewing this article we have considered and been informed by

      three opinions issued by the United States Court of Appeals for the

      Eleventh, Third and Second Circuits.

             InUnited States v. Hobson, 672 F .2d 825 ( 11th. Cir.1982) the

      court considered affidavits outlining testimony of two government

- -- - ---witnesses-which-portrayed-the ·defendant's1tttomey ashaving engagea·1n-··-- . ---- -· · ·

      thoroughly improper and unethical conduct which, the court noted,

      would impugn severely the attorneys integrity and credibility in the eyes

      of the jury. Although the defendant indicated a willingness to waive any

      ethical issues in order to have the benefit of continued representation the

      Eleventh Circuit concluded "The defendant is not free to waive the

      problem presented here, however, because the ethical violation involves

      public perception of the lawyer and the legal system rather than some

      difficulty in the attorneys effective representation of [the defendant]. Id.

      F.2d.at 829. The Eleventh Circuit thereafter affirmed the order of the

      district court disqualifying the defendant's attorney.

             In Government of Virgin Islands v. Zepp, 748 F .2d 125 (3rd

      Cir.1984) the Third Circuit considered the Sixth Amendment guarantee


                                              23
      of the right to counsel's undivided loyalty. The appellant there

      contended that she was denied effective assistance of counsel because

      trial counsel had an actual conflict of interest due to his potential criminal

      liability for the same charges on which appellant was tried and the fact

      that he was a witness for the prosecution.      In reversing Zepp' s conviction

      the Third Circuit concluded that an actual conflict of interest existed

      which required withdrawal by trial counsel or disqualification by the

-   --~Qurt.__           - ..... -- ...


                 In arriving at this determination the opinion reviews decisional law

      holding that prejudice is presumed when counsel is burdened by an actual

       conflict of interest. In rejecting the governments position that no actual

       conflict existed because Zepp's trial attorney was never the subject of

       formal charges and faced no potential liability the opinion explains that

      trial counsel's interest and the defendant's interest diverged with respect

      to a material factual or legal issue or to a course of action in two respects.

      First, trial counsel could have been indicted for the same charges in

       which he represented the defendant and second, trial counsel was a

       witness for the prosecution. With regard to potential criminal liability of

       defense counsel the opinion instructs that when defense counsel has

       independent personal information regarding the facts underlying his

                                               24
      client's charges and faces potential liability for those charges, he or she

      has an actual conflict of interest. Id. F.2d at 136.

             Finally, in United States v. Fulton, 5 F.3d 605 (2nd Cir. 1993) the

      Second Circuit explained and concluded that an actual conflict of interest

      exists when a defense attorney engages in wrongful conduct related to the

      charge for which his or her client is on trial. The court there considered

      allegations by a government witness that defense counsel had engaged in

· ----heroin-trafficking-which-related-to-the-charge-for-whtclrthe defenrum:t---··--·-·--···

     was on trial. This, the opinion instructs, creates an actual conflict of

     interest and counsel's continued representation of a defendant in this

     context results in a per se violation of the Sixth Amendment.

            Judge Walker, author of the opinion, further explains that while a

     defendant may generally waive his Sixth Amendment right to an

     unconflicted attorney, the essential aim of the Sixth Amendment is to

     guarantee an effective advocate for each criminal defendant rather than to

     ensure that a defendant will inexorably be represented by the lawyer who

     he prefers, citing Wheat v. United States, 486 U.S. 153, 159 (1988).

            The Fulton opinion further instructs when a lawyer's conflict,

     actual or potential, may result in inadequate representation of a defendant

     or jeopardize the court's institutional interest in,   *~ rendition of a just             I
                                                                                               I
                                                                                               I
                                            25                                                 !
                                                                                               I
     verdict, a trial judge has discretion to disqualify an attorney or decline a

     proffer of waiver. Id. 5 F.3d at 612. The Court additionally observes

     where a government witness implicates defense counsel in a related

     crime, the resulting conflict so permeates the defense that no meaningful

     waiver can be obtained. In such a case, the court assumes that counsel's

     fear of, and desire to avoid, criminal charges or even the reputational

     damage from an unfounded but ostensibly plausible accusation, will

----- ---affect-virtually-eve1~-aspect-ofhis or-her representation of the defendant-.------ --------- -·

     Id. 5 F.3d at 613.

             It was certainly not this court's desire or inclination to simply

     remove Attorney Centini from her representation of the defendant in the

     instant matter. However, it was immediately apparent, given the

     extraordinary nature of the allegations, that serious consideration of her'

      disqualification was required.

              Indeed, the spectre of delay in this repeatedly delayed trial was

     troubling. The potential of yet another lawyer, in a line of lawyers, to

     represent this defendant would clearly portend additional delay and the

     expenditure of considerable_ resources.

             Removal was, the obvious, necessary and only appropriate action

      based upon the aforementioned allegations. The alleged criminal conduct

                                                26
     of Attorney Centini was inextricably linked to her continued

    representation in this capital case. Moreover, the alleged conduct

    transformed her role as an advocate to a lawyer intent upon unethically

    shaping the course of a trial in an attempt to alter its outcome. A failure

    to remove defense counsel charged with this conduct would be, in our

    judgment, fundamentally unfair.

            Counsel stood charged with attempting to change or alter the

-- ----.testimonr-of-Commonwealth.witnesses.tc.secure an unwarranted------- -···· ···--· ---- -- - -

    advantage for her client, a defendant accused of capital crimes. The

    verdict in this and any trial should be the result of zealous advocacy,

    admissible evidence and applicable law and not that of a defense lawyer

    and investigator meeting, at their request, with Commonwealth witnesses

    at a bar during which they provide a "letter" from the defendant, which

    even the most feeble minded would recognize as intimidation or threat.

            Defense counsel's alleged participation in this conduct is the

    antithesis of ethical and vigorous advocacy. It deprives the District

    Attorney and therefore the citizens of this Commonwealth of a fair and

    impartial trial and cannot be tolerated or condoned. Furthermore, there is

    absolutely no evidence in the record before this court which would

    permit a conclusion that the Commonwealth's motion to disqualify

                                             27
    Attorney Centini was "baseless and unnecessary" and simply

    "concocted" by the Commonwealth to create a conflict of interest.

    Absent from the record is any assertion, based upon testimony, evidence

    or representations by Attorney Centini herself that the alleged conduct .

    was concocted or false or even that she wished to continue in her

    capacity as counsel for Mr. Selenski.

            One should not confuse Ms. Centini' s right against self

-·· · ---incrimination--with-her-obligation;-bothethical-and-as-appointed-counsel---   ···--·----···-·

    utilizing public funds, to represent this accused capital murderer. Query

    how representation could be accomplished when Ms. Centini was not

    present. Moreover, counsel actually appeared "on her behalf' and

    specifically stated he was not representing Hugo Selenski. Can it be

    seriously argued this judicial rabbit hole scenario suggests the absence of

    a conflict.

           Even a Sophist would not assert that a lawyer allegedly bent on

    corrupting a trial, yet alone one where a defendant stands accused of the

   most heinous of crimes, should remain in that capacity because the

    defendant, her alleged co-conspirator, wants her to do so.

           Simply stated, defense counsel's removal from this case was

   precipitated by her alleged conduct ~d that of her client, Hugo Selenski.


                                           28
                                        IMPEACH1\1ENT

                Appellate counsel next asserts the Commonwealth failed to

        disclose "material and vital impeachment evidence" of a key

        Commonwealth witness, Christina Strom. Specifically, it is argued the

        Commonwealth failed to disclose that it had agreed to advocate for Ms.

        Strom at her federal sentencing hearing and that a motion to reduce her

. . . _ ... -sentencing-exposure, ..based. upon.her.cooperation, ..had been previouslr-------·-····· --··-·· . . .

        been filed in 2007. In support of this argument counsel attaches the

        previously referenced excerpt from Ms. Strom's hearing before Judge

        Vanaskie.

                The Commonwealth responds that the charges pursued against Ms.

        Strom were brought by the United States Attorney and that the

        Commonwealth's efforts on her behalf=consisted of relating her

        cooperation to the federal judge presiding over her case which was

        indeed related to the defense".

                The Commonwealth further asserts that Ms. Strom's indictment,

        guilty plea agreement and proffer letter were placed of record as exhibit

        76, 77 and 113 respectively. The Commonwealth additionally asserts the




                                                     29
       trial transcript in the instant matter reflects that Ms. Strom's proffer

       requires her to testify at trial and cooperate with the government.

              Christina Strom's testimony appears in the trial transcript at pages

       707 through 952. Initially, we shall review the law applicable to the

       Commonwealth's obligation under Brady v. Macyland, 83 S. Ct. 1194

       (1963) and its progeny regarding evidence of an impeaching nature.

              In Commonwealth v. quniel, 30 A.3d 11 ll(Pa. 2011) the

· -·-------Supreme-€ourt-examined precedent considering the· due . process-- -- · · · · · · ·

       requirement that a jury be informed of any promise or understanding that

       the government would extend leniency in exchange for a witness's

       testimony. Chmiel explains that the understanding between the

       prosecution and its testifying witness need not be in the form of a signed

       contract or completed ironclad agreement in order to qualify as Brady

       material. Impeachment evidence which goes to the credibility of a

       primary witness against the accused is critical evidence and is material to

       the case whether that evidence is merely a promise or an understanding

       between the prosecution and the witness.

       Id. 30 A.3d at 1131.

                 We will review Ms. Strom's testimony as it relates to the issue

       raised.


                                                 30
             During direct examination the first assistant district attorney asked

      Ms. Strom whether she "ended up with some federal charges." In

      response the witness indicated she was charged with perjury, for lying at

      a grand jury hearing and also for money laundering. ( Trial Transcript

      N.T. 713). In further explaining the nature of the charges Ms. Strom

      stated she lied about "where the money came from." She indicated she

      advised the grand jury that the sums about which she was questioned

· --· -· --were-saved-Father-than-eoming-from the defendant-Hugo-Selenski. (Jd;------- · ·----·· · ·

      N.T. 713 through 715).

             The prosecutor showed the witness Commonwealth's exhibit# 76,

      which was identified as the money laundering offense contained in the

      federal indictment.

             The- witness further identified Commonwealth's exhibit# 77 as a

      copy of the plea agreement in the federal prosecution. Ms. Strom

      affirmed that the referenced plea agreement required her truthful

      testimony in the state proceeding for the murders of Mr. Kerkowski and

      Ms. Fassett. The witness specifically stated that the plea agreement

      mandated "cooperation with the government". (Id. N.T. 716).




                                             31
                The prosecutor additionally questioned the witness regarding

     Commonwealth's exhibit# 113 which was referenced as a "proffer

     letter".

                Ms. Strom next acknowledged she had not been sentenced with

     regard to the federal charges and in explaining "Why not?" she responded

     "I have to cooperate and testify at all the hearings. (Id. N.T. 717).

                During cross-examination Ms. Strom was asked about her

. .... . . +testimony-beforethegrandjuryr She was-specifically-questioned-about---------- . -·. . · · ·

      Commonwealth's exhibit# 76 and further acknowledged that although

      she took an oath to tell the truth before the grand jury she, in fact, did not,

      resulting in the perjury charge. (Id. N.T. 842, 843).

          ·     Defense counsel posed additional questions regarding the fact that

      Ms. Strom had not yet been sentenced in federal court and that she was

      present testifying on behalf of the Commonwealth. (Id.N. T. 843).

                During subsequent cross-examination this witness further

      acknowledged lying to the grand jury regarding money kept in a wine

      jar.(ld. N. T. 894).

                Defense counsel returned to the theme of lying under oath at page

      911 of the transcript and posed the question whether it was true that as

      part of her plea agreement Ms. Strom had to cooperate and testify in the


                                              32
      trial of Hugo Selenski. The witness acknowledged the agreement

      required her to cooperate and testify "no matter what". (Id.N. T. 911 ).

     Ms. Strom further acknowledged that is to her benefit. Defense counsel

      specifically asked "And isn't it true that you will get consideration for

     testimony-for your testimony?" to which the witness responded "Yes".

      (Id.N.T. 912). The previous question was followed up with a question

     regarding whether Ms. Strom would receive "substantial assistance" for

· ·-·· -her-cooperation-resulting-in areducedsentenceto which she-responded: · · ·------ . -- -··

     "Yes, I assume". (Id. N.T. 912).

            After additional cross-examination defense counsel again asked the

     witness whether her plea agreement requires that she cooperate with the

     Commonwealth and testify against the defendant in the instant matter to

     which she responded "Yes, itis". (Id. N.T. 920).

            At the conclusion of cross-examination the witness was asked,

     over the course of the last thirteen years how many times have you met

     with law enforcement or police officers to which she responded "I don't

     have an exact amount. The trial was supposed to happen many, many

     times, and I've been in with them. I couldn't honestly say an answer, but

     I've been with them quite often". (Id. N.T. 932). As a follow up defense




                                            33
     counsel reiterated that this   was part of her plea agreement to which Ms.
     Strom responded "It's part ofmy plea agreement, yes". (Id. N.T. 932).

            We have reviewed the portion of Ms. Strom's sentencing

     transcript, previously referenced in this opinion, within the framework of

     the Commonwealth's obligation to provide impeaclunent evidence and

     discern no Brady violation.

           The transcript, in relevant part, contains testimony elicited by

·----· -Assistant-United-States-Attorney-WilliamSpencer.Houser from.Luzerne.Lc-c.L.   .

     County Assistant District Attorney Jarrett F erentino which outlines the

     nature and extent of Ms. Strom's participation and cooperation in the

     prosecution of Hugo Selenski. The AUSA's questions were

     supplemented by those posed by counsel for Ms. Strom, Joseph A.

     O'Brien, Esquire.

            At various points during the proceeding Attorney F erentino

     described Ms, Strom's testimony as ''vital", "extremely significant" and

     "compelling''.

            In response to a question by defense counsel Attorney Ferentino

     stated he found everything Ms. Strom related to the state prosecutors to

     be. "credible" and "documented evidence".




                                             34
              At pages 14 and 15 of the sentencing transcript Attorney Ferentino

      indicates, in part, "And I had assured her and Sam Sangudolce had

      assured her that we would sit here and note her participation and explain

      to you, Your Honor, just how significant her testimony was and who she

     was for our case". Attorney Ferentino further related "I wouldn't be here

     if Tina Strom did not do what she promised us to do and in a fashion that

     helped us secure a conviction against Hugo Selenski".

· · -·· · ·-----In-order-to··establisb-a-Brady·violation;   the-defendant hrurtlu'!·---------------·---·- - · · ·

     burden of demonstrating that ( 1) the prosecutor has suppressed evidence;

     .(2) the evidence, whether exculpatory or impeaching, is helpful to the

     defendant, and (3) the suppression prejudiced the defendant. Prejudice is

     demonstrated where the evidence suppressed is material to guilt or

     innocence. Further, favorable evidence is material, and constitutional

     error results from it's suppression by the government, if there is a

     reasonable probability that, had the evidence been disclosed to the

     defense, the result of the proceeding would have been different. A

     reasonable probability is a probability sufficient to undermine confidence

     in the outcome. Commonwealth v. Koehler, 36 A.3d 121, 133 (Pa.

     2012)( Citations omitted).                                                                                         i
                                                                                                                        i
                                                                                                                        I
                                                                                                                    II
                                                                                                                    I
                                                                                                                    J
                                                 35                                                                 I

                                                                                                                    I
            When the testimony of Attorney Ferentino during Tina Strom's

     sentencing proceeding is juxtaposed with the cited portions of trial

     transcript and applicable law it does not suggest or require the conclusion

     that the Commonwealth withheld or suppressed impeaching evidence.



                   PAUL WEAKLEY; CAUTIONARY INS1RUCTION

             Appellant asserts a new trial is warranted because the court failed

--- --to-provide-an-appropriate--cautionary--instructionafter   the testimony· of. · · · · · · -·· · · · ·- ·- - -

     Paul Weakley, an alleged co-conspirator ofSelenski, that Weakley's

     guilty plea to the homicide charges involving Mr. Kerkowski and Ms.

     Fassett, as well as the Goosay charges, could not be used as evidence

     against Mr. Selenski.

            During the course of an in chambers meeting to consider an offer of

     proof regarding Paul Weakley defense counsel stated '~I think at some point,

     there's going to need to be some sort of, umm cautionary instruction provided

     that, umm, the fact that Mr. Weakley has plead guilty cannot in any way be

     inferred as guilt towards Mr. Selenski". (Id. N.T. 994). Thereafter, prior to the

     conclusion of Mr. Weakley' s testimony the trial judge advised all counsel that

     he would give a cautionary charge concerning how Mr. Weakley and Mr.

     Selenski allegedly met while incarcerated. Parenthetically, it should be noted

                                              36
that this issue was previously discussed and ruled upon. Additionally, the trial

judge indicated he would give a cautionary charge regarding the "Goosay

incident" in accordance with Superior Court's opinion permitting the

introduction of the robbery there committed. 7 Defense counsel. again requested

what was termed a "limiting instruction" regarding Mr. Weakley's guilty plea

to the murders and Goosay robbery. After a brief discussion concerning the

two previously mentioned cautionary instructions the record reflects Attorney



will be given at the appropriate time. I will give it''. hnrnediately thereafter the

first assistant district attorney indicates he has no objection to the requested

instruction. (Id. N.T. 1334, 1335).

           Subsequently, during the charging conference the trial judge

reiterated "Mr. Rymsza I referred to the guilt by association charge,

which we discussed earlier. That will be given as presented by you". (Id.

N.T. 2700). On the very next page of the transcript the judge again states

he will charge the jury regarding guilt by association requested by

Attorney Rymsza. An examination of the jury instructions reveals the

court did just that.



7
    These Instructions were subsequently given and are reflected at pages 1346, 1347 and 1348 of the
trial transcript.

                                                   37
            Jurors, you have heard testimony regarding Paul Weakley's
        guilty plea in connection with the murders of Michael Kerkowski
        and Tammy Fassett. I am specifically instructing you that Mr.
        Weakley's guilty plea cannot be considered as evidence against
        Mr. Selenski. Mr. Selenski has a right to have his guilt or
        innocence determined by the evidence presented against him, not
        by what has happened with regard to the criminal prosecution of
        Mr. Weakley. You are prohibited from inferring guilt by
        association. You may only consider Mr. Weakley' s testimony
        pursuant to the rules I have and will give you through the
        conclusion of my charge.

        (N.T. 2820).

--·     Appellant:.s-asserted-error-is belied by an-examination-of the--------------·--·-------····- ·
 record.

                               ERNEST CULP


        Appellant argues the trial court committed reversible error in

permitting the Commonwealth to introduce the preliminary hearing

testimony at trial of Ernest Culp, an unavailable witness, in violation of

the defendant's right to confrontation under both the "Pennsylvania and

United States Constitutions".


        On January 5, 2015, in response to the Commonwealth's motion in

limine, this court issued an order and memorandum permitting the

Commonwealth to utilize the preliminary hearing testimony of Ernest

(Ernie) Culp. This memorandum is appended hereto as court's

attachment # 1 and incorporated by reference, Although clearly set forth

                                           38
         in the memorandum, we direct the readers attention to footnotes 4 and 5.

         These footnotes reference prior opinions issued in this case on May 17,

         2007 and July 21, 2010 by then presiding Judge Chester B. Muroski.

         These opinions, at the pages designated in the aforementioned footnotes,

         extensively discuss the analytical framework employed in this context.


                                             GOOSAYROBBERY


.... .            Appellant's.connsel . argues_the.triaLc.ourt.committed_reversible . ------·--··-- .

         error when it permitted the Commonwealthto elicit testimony regarding

         a firearm used in what has become commonly referenced as the

         "Goosay" case. It is suggested this ruling ran afoul of the majority panel

         opinion issued by Superior Court on February 17, 2009. Conunonw~lth

         v. Weakley, 972 A.2d 1182 (Pa. Super. 2009).8 The relevant facts and

         procedural posture there considered are set forth at pages 1185 through

         1187 of the opinion. Superior Court quotes extensively from the trial

         court opinion which summarized the circumstances of the Goosay

         robbery. In pertinent part these circumstances include:



         8
          Fitzgerald, J., flied a dissenting opinion. The cases against Weakley and Selenskl were consolidated
         by Superior Court sua sponte as the Commonwealth appealed from the trial court's granting
         defendants' motions In limlne to exclude "other crlm.es"evldence relating to the subsequent Goosay
         robbery.

                                                          39
            -        One of the men displayed a firearm and ordered Goosay to the
                     floor.
                  - The man with the firearm remained behind while the other man
                     left in Goosay' s car.
                     Weakley's DNA was found on one of the dishcloths located in
                     the car, Goosay identified Weakley early on and, on August 27,
                     2003,
                  - Weakley admitted to the robbery and stated that Selenski was
                     involved in and planned the robbery.
                      Weakley indicated that Selenski held Goosay at gunpoint using
                     a BB-type handgun while Weakley secured Goosay with
                     handcuffs and put duct tape over his eyes and mouth.
                 - The sneaker print allegedly matches a sneaker ofSelenski's
                     found at Mt. Olivet Road, and a BB-type pistol found in a
---------·----------vehicltn:>p~rated-by Selenski "dutilliftneJune 2U03 search ofMt
                     Olivet Road was consistent with the weapon described by
                     Goosay,
                 - A black BB-type pistol was found in a vehicle operated by
                     Selenski.

            As indicated, the trial court initially excluded evidence from the

    · Goosay robbery in the underlying homicide prosecutions of Mr.                         I
                                                                                            1-
     Kerkowski and Ms. Fassett. Superior Court observed that the essential                  l
                                                                                            i
                                                                                            l
     thrust of the Commonwealth's argument on appeal is that the trial court                II
     erred in granting the defense motion in limine because "evidence of the            . I
                                                                                            i
     Goosay robbery was admissible due to the great number of similarities              II
                                                                                        I

                                                                                        I
     between the crimes."(Emphasis supplied), (Id. at 1187).
                                                                                        I
                                                                                        I
                                                                                        I
            Superior Court next identified the twelve purported similarities set        i
                                                                                        I
                                                                                      . i
     forth by the Commonwealth at pages 1187 and 1188 of the opinion. For               I



                                           40
 our present purposes, without fully setting forth these similarities, we

 note none include a gun or weapon.


       In reviewing the purported similarities, through the analytical lens

 of applicable law, Superior Court concluded that evidence of the Goosay

 robbery would be admissible at the subsequent murder trials.

 Interestingly, in conducting this analysis Superior Court observed:

    In comparing the methods and circumstances of separate crimes, a
,---court-must-necessarily-look-for.
                                  . similar-ities-in-a-number-of-factor-s,----·-·--·--· ..
       including.{I) the manner in which the crimes were committed; (2)
       weapons used;(3) ostensible purpose of the crime; (4) location;
       and (5) type of victims.

       (Id. at 1189),( emphasis added).

        Furthermore, in rejecting the argument that the other crimes

 evidence was more prejudicial than probative Superior Court

 commented:

        To be sure, the [Goosay robbery] involves an intense episode very
        much in the nature of the charged crime-as it must to have
        probative value. When viewed either on it's own facts or in the
        context of a charged crime alleging death by strangulation and
        multiple macabre burials, however, the "other crimes" evidence as
        to the methods of selecting, ambushing, restraining, and robbing a
        victim - who managed to survive in relatively good health -
        cannot be presumed to rouse the jury to overmastering hostility.
        (Id. at 1191).

        During trial Samuel Goosay was called by the Commonwealth and
                                                                                             'i   I
 testified regarding the facts and circumstances of the aforementioned

                                      41
     robbery. This testimony appears at pages 2307 through 2382 of the trial

     transcript. 9

              Mr. Goosay outlined for the jury what occurred on August 27,

     2003 as he was sitting at his kitchen table eating dinner at approximately

     6:00 p.m .. Two men burst through the door one of whom, subsequently

     identified as Hugo Selenski, had a gun which was pointed at Mr. Goosay

     as he was pushed to the floor and his life threatened. (N.T. 2311 through

- - - -23-1-3~;--Mr::-Ooosay-identified-Commonwealth~s exhibit·#-I-8-5-as-the-gun----· --- -- -- - - · - -

     brandished and used by Mr. Selenski.

              Mr. Goosay additionally described his ability to push previously

     applied duct tape off one eye and observe the gun on his bedroom dresser

     while Mr. Selenski was on his knees. Mr. Goosay stood up grabbed the

     gun and put it to Selenski' s head after which a struggle ensued and Mr.

      Goosay was struck several times in the arms, face, legs and chest.

      (N.T.2329 through 2332). During the struggle Selenski was able to

      secure control of the gun.

              Subsequently, Mr. Goosay related that the phone rang at his

     residence. Selenski placed the phone in a manner in which he could hear


      9
       At the conclusion of Mr. Goosay's testimony the court gave an appropriate cautionary instruction
      regarding the jury's consideration of the events which occurred on January 27, 2003. (N.T. 2383,
      2384).

                                                      42
           what was being said. The alarm company was calling and advised Mr.

           Goosay that the alarm was going off at his jewelry store and that the

           police had been dispatched. At that point Selenski " ... hit me in the back

           of the head with a gun- - that gun you showed me before and took off out

           the front door''. (Id. N.T. 2338).

                    During the testimony of Paul Weakley the Commonwealth posed

           multiple questions concerning, and elicited information regarding, the

· · . ···-··--Goosay-robbery.-(N.-T-.--1-l89-through-l212).-At.page_l.1.9.7_ofthe         . . -· . . .

           transcript Attorney Rymsza interposes an objection regarding Weakley

           testifying about the gun used in the Goosay robbery indicating "The

           Superior Court Opinion didn't reference anything about the use of a

           guri". A discussion then ensues between the defense, commonwealth and

           the trial judge examining this issue, after which the court overruled the

           defense objection regarding mention of the gun. (N.T. 1198 through

           1207).

                    Initially, we observe that the previously referenced Superior Court

           Opinion at no time identifies and discusses the admissibility or

          inadmissibility of specific evidence regarding the Goosay robbery.

          Rather, in the context of considering the admissibility of other crimes

          evidence, the court concludes that evidence of the robbery is admissible


                                                 43
       because of the number of identified similarities in the offenses

       considered.

                  Evidence of the Goosay case could have indeed become what

       Judge Muroski described as "a mini - trial" within the murder

      . prosecutions. JO

                  Succintly stated, the previously referenced testimony is evidence

       of the robbery committed by Selenski and Weakley against Mr. Goosay.

·· · ··----·--It-may-also-be-considered-an-rulditional.similarity__be_tween the two

       offenses. An additional similarity cannot make the Superior Court's

       holding less compelling. Indeed, just the opposite, a gun possessed and

       used by Selenski during the course of the Goosay robbery makes the

      rationale and holding of the Superior Court more compelling.

                  The Superior Court was unequivocally aware that a gun was used
                                                                                                  I
                                                                                                  (

       during the Goosay robbery, given its aforementioned references to Judge                 I
      Muroski' s trial court opinion.
                                                                                              I
                  We can discern no reason to prohibit testimony regarding the gun            I
                                                                                          j
      and Selenski's possession ofit. This would require the Commonwealth                 I
                                                                                          II
      to present an edited version of the robbery, "evidence" of which was
                                                                                      i
                                                                                          I
      deemed admissible by Superior Court, that would inaccurately portray
                                                                                      I
      10
           Trial Ct. Op at 19-20; 972 A.2d at 1187.                                   i


                                                      44
 events as they occurred. Selenski's conduct throughout the course of the

 Goosay robbery was deemed relevant and admissible. We found and

 reiterate, there is no legal or factual reason to remove from the jury's

 consideration a substantial portion of Selenski's conduct during the

 Goosay robbery. If this court sustained the objection interposed by

 defense counsel the jury would have been left with a stilted and

 substantially inaccurate picture of what occurred, a result which was

_ .unnecessary.and.unwarranted.l'          . . .. . _ _ . _ .



                                  DR. lvlICHAEL BADEN

         Appellant posits two allegations of "reversible error" regarding the

 testimony of Dr. Michael Baden, a forensic pathologist retained by the

 Commonwealth in this matter. Initially, counsel asserts Dr. Baden's

. expert testimony regarding alleged blunt force trauma on the body of

 Michael Kerkowski, caused by a rolling pin, was not rendered to a

 reasonable degree of medical certainty. Secondly, it is asserted Dr.

 Baden's expert testimony regarding the aforementioned blunt force

 trauma on the body of Michael Kerkowski was based upon hearsay facts

 "supplied by chief prosecution witness Paul Weakley, where such

 11
   On May 7, 2014 we precluded the Commonwealth from referring to the actual verdict rendered In
 the Goosay case by the Monroe County jury. (May 7, 2014 Transcript N.T. 7 through 9).

                                                45
statements are not the type reasonably relied upon by experts in the same

field, in violation of Pa.R.E. 703".


       An offer regarding Dr. Baden's testimony appears at pages 2039

through 2055 of the trial transcript. The Commonwealth related, in part,

that Dr. Baden would discuss areas of blunt force trauma observed on the

body of Michael Kerkowski, particularly above his right knee, and the

back and top of his head which, it was asserted, corroborates the

testimony of Paul Weakley. (Id. N.T. 2042). The prosecution further

suggested this corroborates the testimony of Paul Weakley, "which Dr.

Baden is familiar with Mr. Weakley' s statement. It's referenced in his

report. Umm, he's going to testify that the rolling pin that he's been

shown could have caused the impacts that are in the - - the head and on

the knees of Michael Kerkowski".


      Defense counsel objected, arguing the expert's report does not

express an opinion with a reasonable degree of professional certainty "so

we would ask to preclude his testimony and the - - the report, itself'. (Id.

N.T. 2043). Counsel further objected to Dr. Baden " ... using the

statements of Paul Weakley in reliance ofhis opinion from April 19,

2010 in his memo, umm, in that it's based on hearsay. Umm, I realize

Mr. Weakley's testified, but I still think, nevertheless, it's hearsay". (Id.
                                       46
N.T. 2044). Defense counsel thereafter refers to what is described as the

third report authored by Dr. Baden on October 26, 2011 which, it is

represented, talks about hemorrhages on Mr. Kerkowski's body, that

were consistent with having been caused by blows from a rolling pin.

Counsel suggests that this opinion has not been made or rendered to a

reasonable degree of professional certainty. (Id. N.T. 2045).
                                                                                                         f

        Defense counsel further objected to Dr. Baden's use of the phrase
       -------·-·-··--·-----------·-·-·-·--·----·--·-              ------·-~-····-·-·-----·-   -·-
                                                                                                          I
"consistent with". (Id N.T. 2049).12


        The argument regarding these issues goes back and forth at

pages2043 through 2055 of the trial transcript, during which defense

counsel acknowledges having three reports authored by Dr. Baden. The

dates represented are June 8, 2003, April 19, 2010 and October 26, 2011.


        Thereafter, at page 2128 of the trial transcript the trial judge denies

the defense objections regarding Dr. Baden's testimony. The court

references two opinions, Commonwealth v. Baez, 720 A.2d 711 (Pa.                                     . I
                                                                                                     II iI
1999) and Commonwealth v. Spell, 28 A.3d 1274(Pa. 2011), in support                                  i I
                                                                                                     ! \
of its conclusion. Baez, in particular, instructs that an expert is not .                            I.       I!
                                                                                                     ! I
                                                                                                     I        I
                                                                                                     I        !
12
   For Pennsylvania cases approving of the phrase "consistent with" in the context of expert         I         !
testimony, see Commonwealth v. Ratsamy, 934 A.2d 1233, 1237 (Pa. 2007), Commonwealth y.              I         Il
Minerd, 753 A.2d 225(Pa. 2000).
                                                                                                     II
                                                47                                                   '
                                                                                                     I
                                                                                                     11
required to use or employ any magic words, such as to or with a

reasonable degree of medical certainty, when expressing an opinion.

Rather a court will look to the substance of the actual testimony in

examining its appropriateness.


      Dr. Baden was called by the Commonwealth and initially outlined

his extensive education, experience and expertise. (Id. N.T. 2139 through

2148). Dr. Baden has received board certification in anatomic, clinical
           ·----~-·--   .. ·-·-·-""""'"'   -   ,,   .. , ..   .

and forensic pathology and was permitted to testify as an expert in these

fields. (Id.N.T. 2147, 2148).


      Dr. Baden was shown and identified Commonwealth's exhibits

232, 233, 234 and 236. They are respectively the autopsy report

regarding Tammy Lynn Fassett of January 8, 2003; the autopsy report of

Michael Kerkowski of June 8, 2003; correspondence dated April 19,

2010 directed to Det. Lt. R. Gary Capitano and correspondence dated

October 26, 2011 directed to assistant district attorney Michael Melnick.


      Dr. Baden subsequently testified, in great detail, about the cause

and manner of death of both Mr. Kerkowski and Ms. Fassett, which

included an explanation of the mechanics of the strangulation process.



                                                    48
       At page 2214 of the transcript Dr. Baden, in response to a question

posed by the Commonwealth, indicated he "reviewed. a multi-paged

statement of Mr. Weakley". Dr. Baden indicated the autopsy findings

were consistent with the statement. (Id. N.T. 2215).


      Thereafter, at page 2218, Dr. Baden reiterated that the statement he

reviewed was consistent with the findings he expressed to the jury. The

witness specifically stated the placement of multiple ligatures on Mr.
------          -~   ··#"•'   -·--···-·   -.   ----·--·--·-----··   •..•   -   ·-------·------




Kerkowski was consistent with Mr. Weakley's statement.


      Defense counsel requested a sidebar during which the

Commonwealth outlined additional questions it wished to pose regarding

Mr. Weakley's testimony concerning his observation of Mr. Kerkowski's

face turning blue. Argument regarding this issue appears at pages 2221

through 2223 of the trial transcript, at the conciusion of which the trial

court precludedany additional reference to Mr. Weakley's statement. (Id.

N.T. 2223).


      Dr. Baden was subsequently questioned regarding what was

identified as a kitchen roller (Commonwealth exhibit #53) and expressed

an opinion that this was the type of instrument which could cause the



                                                         49 ·
       blunt force injuries about which Dr. Baden was previously questioned.

       (Id. N.T. 2233, 2234).


             At the conclusion of direct testimony Dr. Baden stated that all of

       the opinions expressed were given to a reasonable degree of medical

       certainty in the field of forensic pathology. (Id. N.T. 2236).


             During cross-examination Dr. Baden was repeatedly questioned

. ·--··· ·-· regardin_R_the_initial a.u..topsy_reports.and-the..subsequent-correspondence-----·-··
                                                                                               .· .

      which discussed bruising as a result of blunt force trauma. (Id. N.T. 2250 ·

      through 2262). The witness acknowledged the initial autopsy reports

       contained no reference or discussion regarding the bruising or blunt force

       trauma.


              Upon further cross-examination Dr. Baden was asked about a

      meeting which occurred on October 25, 2011 at his office in Manhattan.

      The witness indicated he was provided with a twenty page statement

      represented to be from Mr. Weakley. (Id. N.T. 2263). The statement was

      described as handwritten and the witness stated "I believe Mr. Weakley

      gave information to a person who wrote this down". (Id. N.T. 2266,

      2267). No further questions were posed regarding the statement.



                                             50
        An examination of the transcript reflects that at no time was Dr.

Baden asked to identify or recount any portion of the statement nor did

he articulate the words purportedly contained in the statement during his

testimony. More importantly, as reflected in the contextual summary,

Paul Weakley testified during the course of this trial prior to Dr. Baden.


       Initially, we observe that the opinion of a medical expert rendered

to the requisite degree of certainty is itself evidence. Commonwealth v.
                                         •••••·•   ••·'"   "'   ••••••~••••••   --·--•   00000••••   •••-•-•--·•·,0,,0000   .. _   0••-•,   ••   • •••   00,   0"   0 0 .. --•••-••   ~-'"000----·----·--"~-·-••••••   MO




Martin, 101 A.3d 706, 729 (Pa. 2014).13


        It cannot be overemphasized that Dr. Baden was not permitted to

act as a conduit to relate inadmissible hearsay information. As indicated,

no specific statements reviewed by Dr. Baden and attributed to Paul

Weakley were communicated to the jury. That Dr. Baden's opinions

regarding pre-death blunt force trauma inflicted by an object consistent

with the aforementioned rolling pin, corroborated the testimony of Mr.

Weakley in significant respects, does not establish en·or .14



13
  For a discussion regarding the scope of an expert report in criminal cases where the court
considered expressed opinions not included or different from those contained in the report; See
Commonwealth v. Roles, 116 A.3d 122 (Pa. Super. 2015); Commonwealth v. Stith. 644 A.2d 193 (Pa.
Super. 1994).
14
  We concur with the court's observations In Galloway v. Mlssissippj, 122 So. 3d 614 {Miss. 2013)
that a forensic pathologist may testify as to what produced a victim's injuries and what trauma such
an Injury would produce. A forensic pathologist may also testify about wounds, suffering, and the
                                                                      51
                                                                                                               !

                                                                                                               lI
                  That Dr. Baden was provided a statement from Mr. Weakley,                                    \

       which he reviewed, is similarly not problematic given both his
                                                                                                               I   I
       acknowledgement of same and more importantly Weakley' s testimony
                                                                                                                   ii
       under oath during trial.1s We reiterate, Dr. Baden did not act as a conduit

       from which flowed hearsay testimony of a non testifying witness. The
                                                                                                                   I
       Commonwealth simply did not employ Dr. Baden as a vehicle to

       introduce the testimony of Mr. Weakley as substantive evidence of the

. · --·-·---defendant.!.s-gui-lt.--Any-suggestion-to1:he-contrruyis·belted-bytlie recora:---_-·--··:··· .


                  No authority with which this court is aware would preclude the

       Commonwealth from contacting a forensic pathologist, after the

       performance of an autopsy and the issuance of a report, to pose additional

       questions regarding what the prosecution deems relevant and necessary

       in preparing its case.16 These contacts and inquiries were not only

       acknowledged by the witness but Dr. Baden's written opinions in this




       means of infliction of an Injury since It falls within his area of expertise. Furthermore, a forensic
       pathologist may testify as to whether a particular instrument or weapon In evidence was consistent
       with particular Injuries to a victim.
       15
         The Pennsylvania Supreme Court has long held that expert opinion testimony Is proper if the facts
       upon which It Is based are of record. Commonwealth v. Rounds, 542 A.2d 977 (Pa. 1988).
       16
            Indeed, one may question the fundamental competence of a pr"s~cutor who did not do so.

                                                         52
 regard were provided to the defense well in advance of trial. Indeed,

 defense counsel does not suggest otherwise.17


                                    MISTRIAL REQUEST


         Here appellant states the trial court committed reversible error in

denying a defense request for mistrial after "key prosecution witness Tina

Strom testified that Mr. Selenski went to the police station in January

2003 to "talk.about a robbery' after the Commonwealth __was.sp.ecifically-------·-----·····.

"admonished from introducing said testimony".


         In response the Commonwealth asserts that the trial court, after

denying the.motion for mistrial, gave a cautionary instruction to the jury.

Additionally, the Commonwealth argues the statement in question was an

admission by the defendant to Ms. Strom.


         During the testimony of Ms. Strom the first assistant requested a

sidebar during which he advised the court of his intent to ask the witness

about an incident in January of 2003 "where she observes the defendant

doing cocaine and then, for some reason, wants to go speak with police.

She tells him that she thinks that's a crazy idea, and he wants to go and
17
  rt Is slgnlllcant to note that as a result of defense counsel's request, this court appointed and
authorized the expenditure of public funds for the forensic pathologist Identified by the defense to
assist the defendant In any manner deemed appropriate.

                                                  53
 talk about a robbery. He's acting high and very nervous. It's being

 offered in line with her previous testimony to show his behavior after he

had done it and how its erratic." (N.T. 760). The court sustained an

objection to the proposed testimony.


      After a recess the Commonwealth continued with its questioning of

Ms. Strom. Referencing January of2003 the Commonwealth asked

whether Ms. Strom went with the defendant to the Dallas Police Station

to which the witness replied yes. Ms. Strom was asked how it came

about that Mr. Selenski wanted her to accompany him      to the Dallas

Police Department and she responded "Umm, he just said, You want to

go with me? I want to go to the Dallas Police Department and talk to the

police". (Id. N. T.766).


       Counsel then inquired "Did you ask him why?" and Ms. Strom

replied "I asked him why, and he said he had information about a

robbery". (Id. N.T. 766).


       Defense counsel interposed an objection and requested a sidebar.

The transcript reflects a lengthy discussion regarding the objection after

which the court stated "A reference to robbery would be prejudicial in

this context. I will sustain the objection as to robbery", (Id. N.T. 777).

                                     54
A discussion continued about other aspects of Ms. Strom's testimony

after which the court overruled an additional objection by the defense but

reiterated the witness may not use the word robbery. (Id. N.T. 780).


        After continued discussion defense counsel made a motion for a

mistrial. (Id. N.T. 783). The trial judge denied the motion and indicated

he would provide a cautionary instruction. (Id. N.T. 784).


        Thereafter, the record reflects the following_instmc.tion..gi:v_en-to-the---····-·   ·

jury:


        You are to disregard the last response that was given from this
        witness. Do not allow it to be considered in any of your
        deliberations. Whenever I sustain an objection or order evidence
        stricken from the record, you must completely disregard that
        evidence when deciding this case, understood? The last response
        is stricken.

        (Id. N.T. 786).

        In Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011)

Justice Baer, author of the opinion, instructs it is well-settled that the

review of a trial court's denial of a motion for a mistrial is limited to

determining whether the trial court abused its discretion. In this regard,

an abuse of discretion is not merely an error of judgment, but if in

reaching a conclusion the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,
                                        55
prejudice, bias or ill-will discretion is abused. A trial court may grant a

mistrial only where the incident upon which the motion is based is of ·

such a nature that its unavoidable effect is to deprive the defendant of a

fair trial by preventing the jury from weighing and rendering a true

verdict. A mistrial is not necessary where cautionary instructions are
                                              18
adequate to overcome prejudice.

           Additionally, as the Superior Court observed in Commonwealth v.

Padilla,_.221.A ..-2dJ_L89,J.1.q_4=9.5.(:ea ... Super. 2007-)-a-mere-passing··· ··· ··- ···---------···· ·· · · ·

reference to prior criminal activity will not necessarily require reversal

unless the record illustrates definitively that prejudice results. Prejudice                                        I
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I
results where the testimony conveys to the jury, either expressly or by

reasonable implication, the fact of a distinct criminal offense. Padilla's                                          I
                                                                                                                    I
                                                                                                                    I


holding was reiterated in Commonwealth v. Hudson, 955 A.2d 103l(Pa.
                                                                                                                    I
Super. 2008) where the court observed.that the mere passing reference to

prior criminal activity is insufficient to establish improper prejudice by

itself. Furthermore, the trial court may cure the improper prejudice with

an appropriate cautionary instruction to the jury. The instruction must be

clear and specific, and must instruct thejury to disregard the improper

evidence.


18
     see also, Commonwealth v. Johnson. 107 A.3d 52, 77 (Pa. 2014).

                                                   56
                                                                                              l
                                                                                              '




              After examining the transcript we conclude that the statement                   I   !
                                                                                                  I
                                                                                                  I
       uttered by Ms. Strom purportedly made by Mr. Selenski about a robbery

       is both innocuous and vague. It does not directly or necessarily by

       inference suggest that Hugo Selenski is going to the Dallas Township

       Police Department to implicate himself in a robbery. It is also apparent                       {




       these words were uttered by Mr. Selenski. It was the defendant who

       requested that Ms. Strom accompany him to the Dallas Township Police

............. _Ilepartment-on-the-day-in-question:--. :··-··----·--·-·--------     -   . ..
                                                                                                      I   I




                                                                                                          \

              Even assuming the reference could be construed as criminal

       activity on the part of Mr. Selenski the record reflects the response was

       immediately objected to and, subsequent to a sidebar conference, the

       court gave the above referenced cautionary instruction.        ·

              We conclude the defendant was not prejudiced by Ms. Strom's

       response and, assuming prejudice, the direct, concise and specific

       instruction given by the trial judge cured the prejudice.



                 CONSCIOUSNESS OF INNOCENCE INSTRUCTION                                                   i
              Appellant's counsel argues the trial court committed reversible
                                                                                                      II
       error by failing to provide a "consciousness of innocence instruction"                         !
                                                                                                      I
                                                                                                      I
                                              57
                                                                                                      I
                                                                                                      I
                                                                                                      I
where the trial evidence supported such an instruction referencing the
                                                                                        t
                                                                                        \
                                                                                        \


trial transcript at pages 2694 to 2699.
                                                                                        I
      An examination of the transcript reflects the court conducting an in

chambers charging conference during which defense counsel requested                     I   j
                                                                                            \
the aforementioned charge. The only evidence referenced by counsel                          !
                                                                                            \
was " ... I believe that- - umm- -Mr. Selenski offered to help dig, umm,                        i
when they were executing the search warrant, as well as, I believe he

voluntarijy_wmt_to...the-police .umm----1-think-it-was-Shickshinny. ~ wliicn-   .   ·

tended to show that he cooperated with the police". (N.T. 2697). The trial

judge thereafter denied the defense request. (Id. N.T. 2699).

      In Commonwealth v. Thomas. 54 A.3d 332 (Pa. 2012) the

Pennsylvania Supreme Court affirmed the first degree murder conviction
                                                                                                     I
and death sentence of Dante Thomas concluding, in part, that a requested

consciousness of innocence instruction was not warranted.

      The opinion reflects the appellant there argued the trial court erred
                                                                                                I
by failing to give this instruction although appellant provided no legal
                                                                                                I
authority or support for such a charge. Appellant argued it was a                               Il
                                                                                                I
                                                                                                i

"corollary" to the consciousness of guilt instruction given by the court.                       I
                                                                                                !
As factual support for the appropriateness of the instruction the appellant                     I


                                     58
      cited his post-arrest cooperation with the police including a statement he

      gave in custody in which he denied the killing.

              The Thomas court reviewed decisions from other jurisdictions
                                                                                                           ;

      rejecting a similar instruction.19 These jurisdictions include Connecticut,                          I
                                                                                                           l
                                                                                                           I

                                                                                                           I
      Massachusetts, California and Arizona. Our Court indicated it was                                        I
                                                                                                               I
                                                                                                               I
      persuaded by the reasoning of the decisions in our sister states, as well as                             i
                                                                                                               r-
                                                                                                               !

      our own Superior Cou11, and declined to hold that a consciousness of

. . ...... i.nno.cenc_e_j.ur.y-instruction-would-have-been·propedn··th1ffiffitteftliere-·-             -

      considered. The Court further indicated the matter is properly one of

      argument to the jury. (Id. at 343).

              At footnote four, the Thomas opinion noted whether a

      consciousness of innocence instruction might ~                    be appropriate under

      the factual circumstances of a particular case is left to the sound

      discretion of'the trial courts.

              If indeed the instruction is ever appropriate, it was certainly not

      presently.




      19
       The opinion referenced a decision by the Pennsylvania Superior Court In Commonwealth v.
      Hanford, 937 A.2d 1094, 1097·98(Pa. Super. 2007) where Superior Court determined the claim was
      merltless.

                                                     59
                     HONORABLE BRENDAN J. V ANSTON

          · Appellant's counsel asserts the trial court erred in permitting a

    sitting common pleas court judge to testify in the instant matter because

    the "testimony was irrelevant and highly prejudicial as it gave the

    appearance of using the prestige of his office to advance the credibility of

    and bolster the Commonwealth's case".

           In response the Commonwealth observes appellant has failed to

.   cite.any.autbority-for-the-proposition·thata-witn-es-ssnoulcll5eprecluaed-----------··--·-· · ·

    from testifying simply because the witness is a judge. "This position is

    not supported by the Rules of Evidence or any presidential case in

    .Pennsylvania". The Commonwealth additionally argues the testimony of

    Judge Vanston was "directly relevant" since he observed the defendant                                     I
                                                                                                              i
                                                                                                              i·
                                                                                                              !
    glaring at him throughout the proceeding which was the subject of his                                     i
                                                                                                              l


    testimony and further observed "the unusual behavior of the defendant                                     i
                                                                                                              1


    and the victim". In further explaining its position, the Commonwealth
                                                                                                                  I
    states during trial evidence was presented that Mr. Selenski extorted                                 i       I
                                                                                                          i' 'I

    money from the parents of one of the victims, Mr. Kerkowski, "leaving                                 iI li
    them to believe their son had fled after his guilty plea, but before his

    sentencing in Wyoming County." The Commonwealth also asserts that a

    trial issue involved the defense claiming that the money Mr. Selensk.i was
                                                                                                                      I
                                           60                                                                         i
                                                                                                                      I
                                                                                                      I
       receiving from Mr. Kerkowski was payment for legal services. "Judge

       Vanston observed defendant present with Mr. Kerkowski at the time of

       his guilty plea."

              At the inception of Judge Vanston's appearance the record reflects

       the Commonwealth articulating an offer of proof. In response defense

       counsel stated" I don't have any issue with Judge Vanston coming in and

      testifying that he presided over Mr. Kerkowsk.i's case. What I do have a

. --·- . __p_roblem.. with Is.hlm.inlecting-his credibility-into-this:"-counserffirtlier______   .

      stated "I think its prejudicial if he comes in and he starts discussing this- -

      stare or this look and what his perception is". (Id. N.T. 275, 276).

              The trial judge overruled the objection indicating he would permit

      adequate cross examination and encouraged defense counsel to make any

      objections deemed appropriate during the course of Judge Vanston's

      testimony. (Id. N.T.277 ,279).

              Judge V anston assumed the stand and indicated he is currently a

      senior judge in the Commonwealth of Pennsylvania. In 1989 he was

      elected as and presided as the only judge in Wyoming and Sullivan

      County, subsequently retiring in January of 2010.




                                                61
       This witness indicated he knew Mr. Kerkowski as a result of a

prosecution "in my courtroom on a number of charges back in 20011-

2002". (Id. N.T. 284).
                                            .·
      Judge Vanston thereafter identified Commonwealth's exhibit# 23-
                                                                                  \

a photo of Michael Kerkowski.                                                         i

      This witness additionally identified Commonwealth's exhibit # 41-

a photograph of Tammy Fassett.                                                        I   I

                                                                                           I
      Judge-Vanston-related-·Mr;-~erkowsktwa:s-founa guilty of five or -    -··            \
                                                                                           lf
six offenses during ~ jury trial in which he presided, He identified

Commonwealth's     exhibit# 26 as the verdict slip from that trial, dated

February 28, 2002.

      Judge Vanston also indicated Mr. Kerkowski had a number of

other outstanding charges "and he ended up pleading guilty to more

charges later on". (Id. N.T. 288).

      Judge Vanston next identified Commonwealth exhibit# 4 as a

photograph of a person observed in his courtroom on April 25, 2002. (Id               iI

N.T. 290). April   zs", the witness   explained, was the date of Mr.                  !
                                                                                      !
Kerkowski's guilty plea to the remaining offenses and the individual in               1



the photograph, Hugo Selenski, accompanied him to the courtroom. (Id.
                                                                                  I
N.T. 291). Mr. Kerkowski's counsel was ~lsQ present, The witness                  I
                                                                                  i

                                       62

                                                                                  I
further stated that Mr. Selenski was the only spectator present that

morning.

      When asked ifhe recalled anything particular, Judge Vanston

responded:

             First of all, it started with the guilty plea. The gentleman
      seated at that bench - - and it was a fairly lengthy proceeding,
      probably lasted a half - hour - - stared at me the whole time in
      what I would call a glare. An that caused m.e some concern and
      subsequently took some of their actions about, but that's the first
      unusual thing that happened that day" .
                          ----··········        .. . ·--·   ------------···
      (Id. N.T. 293).

      Judge Vanston reiterated that the described guilty plea occurred on

April 25, 2002. Sentencing was initially set for May 8, 2002 but then

continued until May 14, 2002.

      During the guilty plea the judge instructed Mr. Kerkowski to report

to adult probation and thereafter left the bench. As the judge entered his

chambers and removed his robe to begin to work on other matters he

observed Mr. Kerkowski and Mr. Selenski walk by from left to right.

      Judge Vanston next testified about what he described as their very

unusual behavior.

           Well, I saw, umm, the same two gentlemen I'd seen in court
      just a few minutes earlier walking from my left to right, and they




                                           63
        were slapping each other on the back, lauf ing and, at one point,
        gave each other, (indicating), high fives. 2

        (Id. N.T. 298).

        Judge V anston, utilizing photographs, described how he moved

from one window to another to continue to watch the behavior of the two

individuals on the sidewalk. He then walked into the next room to

continue to watch the activity and continued his observations until the

"two gentlemen went out of view". (Id. N.T. 301).

        The witness identified Commonwealth's exhibit #28, a bench

warrant issued for the arrest of Michael Kerkowski as a result of his

failure to appear for sentencing on May 14, 2002. (Id. N.T. 305).

        During cross-examination Judge Vanston explained that Mr.

Kerkowski appeared in front of him as a result of"serious drug offenses"

and that Mr. Kerkowski was "definitely going to state prison". (Id. N.T.

313). Judge Vanston further indicated that although Selenski glared at

him during the entire guilty plea proceeding he did not feel intimidated.

(Id. N.T. 316 through 320).




20
  Paul Weakley advised the jury that Hugo Selenski and Michael Kerkowski were not friends. Indeed,
Mr. Weakley testified that Hugo Selenskl "hated" Michael Kerkowskl. Mr. Weakley further described
the relationship between Selenskl and Kerkowskl as "flnanclal", Weakley additionally stated that
Hugo Selenski provided absolutely no legal services for Mr~ Kerkowski, (Id. N.T. 1029 through 1031).

                                                64
               Initially, we observe appellant's allegation of error in this regard is

       legally inadequate. Itfails to articulate or explain the basis for the

       conclusion that Judge Vanston' s testimony was "irrelevant and highly
                        21
       prejudicial".
                                                                                                                  I
               In Commonwealth v. Flamer, 53 A.3d 82(Pa. Super. 2002)                                             I
       Superior Court reversed a trial court' s determination. that the evidence
                                                                                                                  I

       there considered was inadmissible as irrelevant. The opinion outlines
                                                                                                                  I   I




-· ----·- the followlng.principles .relating-to-relevance... · -             ·- - ·-·---·-------·- .

               The threshold inquiry with regard to the admission of evidence is

       whether the evidence is relevant. Unless otherwise prohibited by law, all

       relevant evidence is admissible; all irrelevant evidence is inadmissible

       (Pa. R.E. 402.) The Pennsylvania Rules of Evidence define relevant

       evidence as "evidence having any tendency to make the existence of any

       fact that is of consequence to the determination of the action more

       probable or less probable than it would be without the evidence". Pa.R.E.
                                                                                                                          l
                                                                                                                          i
                                                                                                                          \
       40l(emphasis added). Evidence may be excluded if its probative value is                                            I
                                                                                                                          I


                                                                                                              I
                                                                                                              : !
                                                                                                                          !
       outweighed by the danger of unfair prejudice. Pa.R.E. 403. "Evidence is

       not unfairly prejudicial simply because it is harmful to the defendant's

                                                                                                          I
       21
          Because all relevant Commonwealth evidence ls meant to prejudice a defendant, exclusion Is      !I I'
       llmlted to evidence so prejudlclal that It would Inflame the Jury to make a decision based upon    I. iI
       something other than legal propositions relevant ~Q the c~~~: ~~mm9nwealth v. Gonzalez. 112 A.3d    !
       1232, 1238 n. 6 (Pa. Super. 2015).                                   - ·                           I I,
                                                                                                          I                   I
                                                      65                                                  :I
                                                                                                          II ,,
                                                                                                          I
                                                                                                          I
                                                                                                          )
       case". Commonwealth v. Williams, 48 A.3d 1265, 1269 (Pa. Super.

       2012); Commonwealth v. Page, 965 A.2d 1212, 1220 (Pa. Super. 2009).

       A trial court is not required to sanitize the trial to eliminate all unpleasant

       facts from the jury's consideration where those facts are relevant to the

       issues at hand.      See also, Commonwealth v. Antidormi, 84 A.3d 736,

       749-50 (Pa. Super. 2014).

               The term bolstering which counsel for the defendant employed in

. .. --···· _y_ario.us-instances.-throughout-the-trial-transcript-has1r-speciliclegar-   . ---·------------ .

       meaning. Justice Eakin , author of the court's opinion in Commonwealth

       v. Smith, 995 A.2d 1143 (Pa. 2010) instructs improper bolstering or

       vouching for a government witness occurs where the prosecutor assures

       the jury that the witness is credible, and such assurance is based on either

       the prosecutor's personal knowledge or other information not contained

       in the record.

               Although it is not our obligation to do so we can conceive of no
                                                                                                                    .
       meritorious or persuasive argument requiring the conclusion that the                                          I
                                                                                                                    I
                                                                                                                    I
       summarized testimony of Judge Vanston is irrelevant. Indeed, the                                             I
                                                                                                                    I
                                                                                                                    I
       opposite is true. Judge Vanston observed the alleged killer, Hugo                                            I
                                                                                                                    i
       Selenski, accompanying Mr. Kerkowski, who was found guilty of and                                         I

       entered guilty pleas to serious drug offenses on April 25, 2002, just eight
                                                                                                                I
                                                   66                                                           I'
                                                                                                                I
                                                                                                                !
        days before Mr. Selenski allegedly murdered Mr. Kerkowski with a

        motive of financial gain. 22

                   The jury was certainly free to conclude that this was part of an

        ongoing calculated and cunning plan by Selenski to ingratiate himself

        with Mr. Kerkowski knowing Mr. Kerkowski would be sent to prison and

        then not only kill Mr. Kerkowski for profit but thereafter lead
                                                                                                                      !
                                                                                                                      I


        Kerkowski' s parents to believe he fled to avoid imprisonment and in turn                                     l
                                                                                                                      I




...   . __ extortthem-into-providing~£legal-assistance1'-for-their""50n,Wlio was                                . -· II
        actually dead and buried behind Selenski's home.




                                                  PAULR. WEAKLEY
                                                                                                                          I
                   In the final allegation of error counsel for appellant asserts the

        Commonwealth failed to disclose what is described as "its tacit

        agreement with its key witness Paul Weakley, which can reasonably be

        inferred by his conduct in reversing bis refusal to testify at the eleventh

        hour".

                   The Commonwealth responds that the allegation of error fails to·

        set forth any term of the alleged "tacit" agreement with Mr. Weakley and

        further that Mr. Weakley explained the reasons for his deciding to testify

        22
             Mr. Weakley described the defendant's long st~!'l~!n~   pla!11Q (n.f~rr~~ate, rob and murder Mr.
        Kerkowskl at pages 1045 through 1050 of the trial transcript.

                                                            67
         during trial and was questioned about agreements. "Mr. Weakley was

         cross-examined ad nauseam about his prior crimes and any benefit he

         received in exchange for his testimony'' referencing the trial transcript at

         pages 1328 through 1330. The Commonwealth additionally asserts the

         defendant has failed to allege any benefit that was not disclosed, since
                                                                                                                                !
         one does not exist. "Defense makes merely a blind, conclusory                                                           l
                                                                                                                                 I
                                                                                                                                 !
         allegation unsupported by the record. We submit that this allegation,                                                   li

.... ·-. ___ruing_wholly_unsupported,.fails and a new.trial .iscertainly-not..warranted ... --··--....... -------·· · . . ·

        therefrom".

                 By way of context we observe the following. On December 24,

         2014 the Commonwealth submitted a motion in limine to admit certain

        prior-statements of Paul Weakley, as well as a brief in support thereof.                                                      I
                                                                                                                                      i
                                                                                                                                      f
         The defendant's brief in opposition was received on December 30, 2014.                                               . I

         On January 2, 2015 the Commonwealth filed a supplemental brief which                                                 .I
                                                                                                                              !1 1•
                                                                                                                              ' I

         essentially asserted a new and different avenue for the admission of Mr. .

         Weakley's statements. A hearing on the original motion, which had been

         scheduled for that day, was continued to January 5, 2015. Thereafter, on

         January 5, 2015 defense counsel submitted a reply brief.

                 At the inception of the January 5, 2015 hearing the first assistant district

         attorney represented that subsequent to ~ ~91,lY«;mmtipnwith Mr. Weakley, that

                                                        68
                                                                                                      \
                                                                                                      i
                                                                                                      \
      morning, defense counsel were advised that the Commonwealth would be

      withdrawing the aforesaid motion. (January 5, 2015 N.T. 6). 'The trial judge                    I   I
                                                                                                      l
      inquired whether the defense wished to be heard and was advised ''No, Your
                                                                                                          l
      Honor".

             Subsequent to a discussion of other issues, defense counsel,

      referencing the Commonwealth's motion which in turn referenced a recent

      letter from Mr. Weakley regarding his unwillingness to testify, requested

. ··-·-···---the-defense-be--fumished--with-same;--:After·inquiry-by-tiwcourtllie-frrst·-·--·---···

      assistant district Attorney represented that the aforementioned letter would

      be transmitted that day l.e. January 5, 2015. (Id. N.T. 11, 12 ).

             Paul Weakley's trial testimony begins with an offer of proof at

      page 958 of the trial transcript and concludes at page 1343, after which

      the Commonwealth and the defense read a stipulation regarding Mr.

      Weakley to the jury. (Id. N. T. 1350).

             We will examine Mr. Weakley's testimony in the context of the

      alleged error.

             During the offer of proof defense counsel references previous court

      orders requiring the Commonwealth to disclose "any promises of

      leniency, immunity, any sort of benefits". Defense counsel, citing the

      Commonwealth's aforementioned motion in limine, asserted " ... because

                                             69
     they believed he was going to go south on them. I think, in light of that,

     we're entitled to know what changed his mind. I mean, I'm .. - if there's

     any - .. been any sort of benefit or any additional promises that have been

     made, I think we need to know it".

         Defense counsel also requested the Commonwealth state of record

     that they provided all information regarding any benefit that Mr.

     Weakley may receive or is anticipated         to   receive. Defense Counsel
..   acknowledges-the-federal-plea-agreement1mdwru1ris-descnfiecCas            ailufe   _
     35 Motion and indicates "I think it's incumbent to know what may be - -

     what - - what the Commonwealth knows, what may have been discussed.

     I realize it's not their case, urnm, but, certainly, they are part of the,

     (gestures air quotes), Prosecution team, they are privy to that information

     and, uh, in addition, they're still looming his, umm, his State Court

     murder case as well. Umm, I think we're entitled to know, in light of all

     that, just for. the record, umm, what has been promised or what's

     expected". (Id. N.T. 969, 970).

            The trial judge thereafter directs that the Commonwealth "disclose

     anything that you're aware of, representations or deals". The assistant

     district attorney responds   to   the court's question at pages 970 and 971 of

     the trial transcript after which the c9.µrt pps~rv~~ that Mr. Weakley' s trial

                                              70
              for the murders of Mr. Kerkowski and Ms. Fassett is scheduled for

              February.

                              The trial judge next posits the following inquiry:

                                    Now, since he since [Mr. Weakley] has returned from Arizona
                              or whatever precipitated his return from Arizona, where there was
                              an indication he was reluctant to testify in this case, have any
                              additional promises. or preferential treatment been afforded him?                                                                       l
                                                                                                                                                                          (
                              The assistant district attorney responds :


-·   ·-·- -----   ....
                                    "No, Your Honor".
                         ·-----------··-·------·--·   -""'   ..   -   -···   -   -·-   ----·----------.   ··-·   ----------·- -- ----·-- ·------·   ··-   ...   .. I      I
                                                                                                                                                                          I



                              (Id. N.T. 971 ).                                                                                                                            I
                                                                                                                                                                          ~-




                              The first assistant district attorney additionally states:

                                          I can tell you, Your Honor, what happened when I found
                                      out that he wasn't going to testify- - in fact, what he said
                                      was that he didn't want to come to Luzerne County, that he
                                      was happy where he was, I immediately had him transported
                                      to Luzerne County, and in our meeting, we let him meet his
                                      lawyer. Obviously, we weren't privy to that discussion. I                                                                                ;

                                                                                                                                                                               !
                                      believe that his lawyer probably spelled out his deal and                                                                                i
                                                                                                                                                                               .
                                                                                                                                                                               '
                                      what his obligations were, and I think Mr. Weakley's                                                                            .        ~
                                      statement was that the damage was done. He didn't want to
                                      leave Arizona. He was already here. So, we didn't promise
                                      anything. I've had no discussions, nor has any member of
                                      the Prosecution team would have had any discussions with
                                      the Federal Government about what he would get or any
                                      such thing. So, he is in the exact same status now as he was                                                                                 'i
                                                                                                                                                                  I                )


                                      before I received that letter.                                                                                              I I
                                                                                                                                                                  i                 i
                                                                                                                                                                  I                 t
                              (Id. N.T.971, 972).                                                                                                                 I
                                                                                                                                                                  !

                              During his direct testimony Mr. Weakley is questioned regarding

             his current place of incarceration, the Federal Penitentiary in Tucson,
                                                                                       71
     Arizona.23 Mr. Weakley explains that he is serving a federal sentence of

     what is described as life plus ten years for the murders of Mr. Kerkowski

     and Ms. Fassett and for the offense involving Samuel Goosay's home in

     Tannersville. (Id. N.T. 1008).

                 Mr. Weakley identifies Commonwealth's exhibit# 128 as his

     federal plea agreement. (Id. N.T. 1012). He is asked and answers several

     questions by the Commonwealth regarding the terms and conditions of
_______ the-plea-which-appear-at-pages-1-0-1-5-tlrrough-1017-of-tb:e
                                                                  trifillranscripl        _

                 The prosecutor further questions Mr. Weakley regarding additional

     charges that neither the Commonwealth of Pennsylvania nor the United

     States Attorney would pursue as part of his agreement to testify. These

     included robberies and what are described as "church burglaries" .

     (ld.N.T. 1021). In this regard the witness acknowledges that several of

     the burglaries or robberies were not pursued by the Luzerne County

     District Attorney in exchange for the agreement entered into and further

     that he was required to acknowledge his role in the murders of Mr.

     Kerkowski and Ms. Fassett as well as the Goosayrobbery. (Id. N.T.

     1021).




     23
          The city of Tuscon ls misspelled whenever It appears In the trial transcript.

                                                           72
            Concerning what are described as the "Kerkowski/Fassett

     murders" Mr. Weakley acknowledges that the charges remain

     outstanding in Luzerne County and that they will "eventually be

     dropped". (Id. N.t. 1022).

            At the inception of cross-examination Mr. Weakley is extensively

     questioned regarding his .numerous prior meetings with law enforcement

     and the multiple lies and inconsistent statements told over the course of
..   .these_meetings.-fld.-N.T.·1-2-16-through-1242;-125-1-thfougnf280J:--·----····---·----. .

            During this questioning Mr. Weakley acknowledged he was

     absolutely looking for a benefit as a result of his cooperation.

            This witness was further cross-examined about the charges filed

     against-him for the Kerkowski and Fassett murders, on May 12, 2006.

     (Id. N.T. 1264).

            Beginning at page 1281 of the trial transcript Mr. Weakley is

     questioned regarding his prior crimes. He is thereafter cross-examined

     regarding the aforementioned plea agreement in the federal prosecution.

     (Id. N.T. 1284, through 1286). Questioning in this context included the

     aforementioned church burglaries as well as "numerous burglaries in the
                                                                                                 !

     winter of 2002/2003 that I committed that I wasn't prosecuted for under                     l
     the terms of'the agreement". (Id. N.T. 128(j).                                              I
                                                                                                 I
                                                                                                 I
                                          73                                                     11
                                                                                                 I
                                                                                                 I
                  Counsel additionally questioned Mr. Weakley regarding what was

         described as an attempted escape from the Lackawanna County Prison in

         2007 and child pornography charges. (Id. N.T. 1287).

                  During additional cross-examination Mr. Weakley acknowledged

         that he declined requests by the defense team to be interviewed in the

         instant matter. (Id. N.T. 1292).

                  Defense counsel questioned Mr. Weakley regarding a letter dated

............ ----November--20,-101-3--and-identified·as·defendant1s··exhibit#··60·whidrlre---·----···· ··--········ ·

         acknowledged writing, indicating he would not testify in this matter. (Id.

         N.T. 1322, 1323).

                  Mr. Weakley further acknowledged subsequently meeting with the

         District Attorney's Office and when questioned about what "the D.A.

         said to change your mind?", Mr. Weakley responded "The DA really

         didn't say anything, it was me coming around. I'm- - I was- - there's

         nothing in this for me. I'm not up here to get anything for testifying.

         And the repercussions I was receiving in prison for my role in testifying -

         - in this case were severe. I had been attacked and stabbed over 3 0

         times". (Id. N.T. 1323) ..




                                                         74
               Mr. Weakley acknowledged that during this meeting the

       prosecution reminded him of the "portions of your plea agreement that

      · talk about cooperation and substantial assistance". (Id. N.T. 1326, 1327).

               Mr. Weakley was next cross-examined regarding a second letter

       dated December 15, 2014, identified as defendant's exhibit# 61,

       referenced as "Greetings from Tucson". This letter informed the Luzerne

       County District Attorney that Mr. Weakley did not wish to testify. He

. · -··--·-·-··-Was-thereafter-transported-to-buzeme-€ounty.                         ·

               During redirect exemination Mr. Weakley was questioned

       regarding the two aforementioned letters and described his life in prison

       as an informant. He stated that he was "victimized" severely on

       numerous occasions indicating "You're considered one of the lowest

       members of prison society, and you're often victimized physically for - -

       for being labeled as an informant". (Id. N.T. 1342).

              At the conclusion of Mr. Weakley's testimony a stipulation,                    l
                                                                                             I



       identified as No. 12 entered into on February 10, 2006, was read to the
                                                                                             I

       jury by counsel for the defendant.

                      The Commonwealth of Pennsylvania v. Hugo Selenski - -
                                                                                             I
              this will be Stipulation No. 12. On February 10, 2006, the DA- -
                                                                                         I 'I
                                                                                         i

              Assistant - - the Luzerne County District Attorney's Office wrote a        11
                                                                                         .I
              letter to Hugo Selenski's counsel, stating the Commonwealth is not         I
                                                                                         I
              charging Paul Weakley with offenses he admitted to committing in
              various interviews with law enforcement related to burglaries of
                                                 75
               churches in the Back Mountain area; two, additionally, the Luzerne
               County District Attorney's Office entered into plea deals on the
               prosecution of Paul Weakley relating to the Hi-Tech Water
               burglary. Part of the non-prosecution agreement on the burglaries
               was that Paul Weakley was· required to provide truthful testimony
               against Mr. Selenski. Previously, Paul Weakley has not provided
               truthful testimony; therefore, he could have been charged with
               those burglaries, if the Prosecution chose to do so, and as of this
               date, Paul Weakley has not been charged with those burglaries.

                (Id. N.T. 1350, 1351).

                Appellant's assertion that the Commonwealth had a "tacit

. ·······--·--agreement~.!. .with-Mr.-Weakley-is-categoricallywith-out   support:--Tlie only·---·

       thing that may be reasonably inferred from Mr. Weakley's testimony, in

       this context, is that he testified for exactly the reasons he repeatedly

        stated throughout both direct and extensive cross-examination.            As

        should be evident from even a cursory review of his testimony, defense

        counsel aggressively peppered Mr. Weakley with multiple questions

        designed not only to demonstrate he was an admitted liar but also to

        establish his testimony was purchased by the Commonwealth to

        implicate Mr. Selenski and to "save himself'.

               Mr. Weakley's prior crimes were explored; his plea agreements

        extensively examined; the letters he forwarded to the Commonwealth

        indicating an unwillingness to testify identified and questioned. Mr.

        Weakley was vigorously questioned regarding multiple felonies,
                                                                                                    I
                                                                                                    I
                                                                                                    i
                                                    76                                              I
      unrelated to the present offense, committed in Luzerne County from

      which he literally walked away.

                He was questioned regarding a long list of prior inconsistent

      statements concerning these murders and his purported lack of

      involvement         These included questions regarding his implication of

      innocent people in these killings to "misdirect" the focus from him.

                We recall the prescient words of Judge Muroski in denying a

···-----motion-to-d~clare-Mr-;-Wealdey-incompetent-as-a-matter-or-law.24                ·--··-··-·-·····-···


                      That Weakley has provided numerous prior inconsistent
                statements does not, as a matter of law, require or dictate the legal
                conclusion he is incompetent as that term is understood in
                Pennsylvania jurisprudence. Indeed, the Commonwealth candidly
                acknowledges that the information outlined in the defense motion
                and referenced by Defense counsel during the May 18, 2010
                hearing can be employed to challenge Mr. Weakley's credibility.                                    II
                                                                                                                   t·
                    It is obvious there exists significant fodder for cross-
               examination, and potentially substantive evidence of his lack or
               credibility. It is also readily apparent that Mr. Weakley's
               credibility, or lack thereof, will be a crucial and significant issue
               for the jury to consider and resolve. The jury is free to conclude
               that Mr. Weakley is a serial liar or, on the other hand, that he was a
               willing participant in the heinous conduct which is alleged by the
               Commonwealth.
                                                                                                                        l
               Having presided in this trial, it should be obvious to anyone with a                            i        I
                                                                                                                        I


     modicum of experience in the criminal justice system and even a cursory

     understanding of the evidence presented, that once the jury resolved the
     24
          Memorandum of July 21, 2010.

                                               77
issue of credibility in favor of Mr. Weakley, Hugo Selenski's fate was

clear.




                                END OF OPINION




ORDER ATTACHED AS PAGE 79




                                   78